

EXHIBIT 10.1
 
AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
 
This AMENDED AND RESTATED CREDIT FACILITY AGREEMENT (“Agreement”) is made as of
December 16, 2009 by and among IEC ELECTRONICS CORP., a corporation formed under
the laws of the State of Delaware (“Borrower”) and MANUFACTURERS AND TRADERS
TRUST COMPANY (“Lender”), a New York banking corporation, with offices at 255
East Avenue, Rochester, New York 14604.  This Agreement evidences in part
obligations evidenced by, and amends and restates in its entirety, the Credit
Facility Agreement dated May 30, 2008, as amended, made between the Borrower and
Lender (“Prior Agreement”).  All references to the Prior Agreement in any Loan
Document made or delivered in connection with the Prior Agreement shall be
deemed to be references to the Prior Agreement as amended and restated by this
Agreement.
 
ARTICLE 1 - DEFINITIONS
 
1.1           Definitions.  The following terms shall have the following
meanings unless otherwise expressly stated herein:
 
“2008 Term Loan” means the $1,700,000 aggregate original outstanding principal
balance term loan described in Article 3 hereof.
 
“2008 Term Loan Maturity Date” means May 30, 2013.
 
“2008 Term Loan Note” means the Amended and Restated Term Loan Note described in
Section 3.2.
 
“Affiliate” means any Person which directly or indirectly, or through one or
more intermediaries, Controls or is Controlled By or is Under Common Control
with Borrower; provided, however, that the neither Lender, nor any its
Affiliate, shall be considered an Affiliate of any Credit Party.
 
“Agreement” means this Amended and Restated Credit Facility Agreement.
 
“Applicable Margin” means, with respect to the applicable facility, the per
annum percentage points shown in the applicable column of the table below based
on the applicable Debt to EBITDARS Ratio, calculated for Borrower on a
consolidated basis and without duplication in accordance with GAAP:
 
Level
 
Debt to EBITDARS
 
Revolving Line
Facility*
 
Other Facilities
             
I
 
≥ 3.25 to 1
 
3.50%
 
3.75%
             
II
 
≥ 2.75 to 1 and < 3.25 to 1
 
3.25%
 
3.50%
             
III
 
≥ 2.25 to 1 and < 2.75 to 1
 
3.00%
 
3.25%
             
IV
 
≥ 1.75 to 1 and < 2.25 to 1
 
2.75%
 
3.00%
             
V
 
< 1.75 to 1
 
2.25%
 
2.50%

 
*
For amounts outstanding as an Overline Advance, the Applicable Margin will be
the applicable level shown in the above table plus 0.50%.

 

--------------------------------------------------------------------------------


 
The Applicable Margin shall be fixed at Level III on the date of this
Agreement.  Effective on the tenth (10th) day following the date on which the
Borrower’s QCC Sheet is required to be delivered to the Lender pursuant to
Section 13.5 for the period ended June 30, 2010, the Applicable Margin will be
adjusted based upon the Debt to EBITDARS ratio shown therein.  Thereafter,
changes, if any, in the Level applicable to Loans will be effective on the tenth
(10th) day following each date on which the Borrower’s QCC Sheet is required to
be delivered to the Lender pursuant to Section 13.5, based upon the Debt to
EBITDARS ratio shown therein.  In the event that any QCC Sheet is not delivered
by the date required, pricing will revert to Level I until the tenth (10th) day
following the date of delivery of the delayed QCC Sheet, on which tenth day
pricing will be adjusted to the applicable level shown by the QCC Sheet.  Upon
the occurrence of a Default or Event of Default, the Applicable Margin shall
immediately be adjusted to Level I and no reduction shall occur thereafter
unless the Default or Event of Default is waived in writing by the Lender.
 
“Applicable Unused Fee” means the per annum rate (calculated based upon days
elapsed over a 360 day year) shown in the table below based on the applicable
Debt to EBITDARS Ratio, calculated for Borrower on a consolidated basis and
without duplication in accordance with GAAP:
 
Level
 
Debt to EBITDARS
 
Unused Fee
         
I
 
≥ 3.25 to 1
 
0.500%
         
II
 
≥ 2.75 to 1 and < 3.25 to 1
 
0.375%
         
III
 
≥ 2.25 to 1 and < 2.75 to 1
 
0.250%
         
IV
 
≥ 1.75 to 1 and < 2.25 to 1
 
0.250%
         
V
 
< 1.75 to 1
 
0.125%

 
The Applicable Unused Fee shall be fixed at Level III on the date of this
Agreement.  Effective on the tenth (10th) day following the date on which the
Borrower’s QCC Sheet is required to be delivered to the Lender pursuant to
Section 13.5 for the period ended June 30, 2010, the Unused Fee will be adjusted
based upon the Debt to EBITDARS ratio shown therein.  Thereafter, changes, if
any, in the Level applicable will be effective on the tenth (10th) day following
each date on which the Borrower’s QCC Sheet is required to be delivered to the
Lender pursuant to Section 13.5, based upon the Debt to EBITDARS ratio shown
therein.  In the event that any QCC Sheet is not delivered by the date required,
the unused fee will revert to Level I until the tenth (10th) day following the
date of delivery of the delayed QCC Sheet, on which tenth day the unused fee
will be adjusted to the applicable level shown by the QCC Sheet.  Upon the
occurrence of a Default or Event of Default, the unused fee shall immediately be
adjusted to Level I and no reduction shall occur thereafter unless the Default
or Event of Default is waived in writing by the Lender.
 
2

--------------------------------------------------------------------------------


 
“Asset Disposition” means any sale, assignment, transfer, lease, or other
disposition by a Person to any other Person, whether in one transaction or in a
series of related transactions, of any of its assets, business units or other
properties (including (i) any interest in property, whether tangible or
intangible, (ii) Capital Securities of Subsidiaries, and (iii) any
sale-leaseback transaction), provided, however, that “Asset Disposition” shall
not include (a) the sale of inventory in the ordinary course of business, and
(b) the disposition of any obsolete or retired property not used or useful in
the business of any of the Credit Parties in return for a fair market value.
 
“Automatic Adjustment Rate Determination Date” means, with respect to LIBOR
Loans other than Daily LIBOR Loans, two (2) LIBOR Business Days before the first
day of the applicable Interest Period.
 
“Automatic Continuation Option” shall, with respect to any LIBOR Loan, mean the
option to have the then-current Interest Period duration, as previously selected
by Borrower, remain the same for the succeeding Interest Period.
 
“Base Rate” means the higher of (i) the Prime Rate, and (ii) the Federal Funds
Rate plus one-half percentage point (.5%), but in no case less than a floor Base
Rate of one and one-fourth percent (1.25%), plus the Applicable Margin.
 
“Base Rate Loan” means any Loan when and to the extent that the interest rate
for such Loan is determined by reference to the Base Rate.
 
“BOA Mortgage” means the Mortgage made by GTC in favor of NationsBank, N.A.
dated March 1, 1999 and recorded April 1, 1999 in Book 9905, Page 3972, records
of Bernalillo County, New Mexico (the “BOA Mortgage”).
 
“Borrower” means IEC Electronics Corp. and its successors, legal representatives
and assigns.
 
“Borrowing Base” means the sum of the following:
 
(a)           85% of the Eligible Accounts of the Credit Parties; plus
 
(b)           35% of the Eligible Inventories of the Credit Parties up to a
maximum of $3,000,000, or if the Inventory Overline Advance Rate has been
elected pursuant to Section 2.2, 70% of the Borrower’s Eligible Inventories up
to a maximum of $4,000,000.
 
“Borrowing Base Report” means a report described in Section 11.1 of this
Agreement.
 
“Breakage Costs” means amounts covered by Section 8.7.
 
3

--------------------------------------------------------------------------------


 
“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banking institutions in New York, New York are authorized or
required by law or other governmental action to remain closed for business.
 
“Capital Security” means, (a) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (without
limitation whether voting or nonvoting, and whether common or preferred) of such
corporation, and (b) with respect to any Person that is not a corporation, any
and all partnership, membership, limited liability company or other equity
interests of such Person; and (c) in each case, any and all warrants, rights or
options to purchase any of the foregoing with respect to any Person, any
security convertible into any of the foregoing, participations, and any other
equity interests or equity equivalents, including stock appreciation rights or
phantom stock, with respect to such Person.
 
“Casualty Event” means, with respect to any property (including any interest in
property) of any Credit Party, any loss of, theft of, damage to, or condemnation
or other taking of, such property for which any of the Credit Parties receives
insurance proceeds, proceeds of a condemnation award, or other compensation,
which proceeds are not used to replace or restore such property.
 
“Change in Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any person or group (within the meaning of Section
13(d)(3) of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than twenty-five percent (25%) of the aggregate ordinary
voting power in the election of Borrower’s directors represented by the issued
and outstanding capital stock of Borrower.
 
“Closing Date” means the date of this Agreement.
 
“Commitment” means the Revolving Line Commitment and the Equipment Line
Commitment.
 
“Continuation Date” means the date that Borrower’s election to continue a LIBOR
Loan for another Interest Period becomes effective in accordance with this
Agreement.
 
“Controls” (including the terms “Controlled By” or “Under Common Control”)
means, but not be limited to, the ownership of ten percent (10%) or more of the
outstanding shares of capital stock of any corporation having voting power for
the election of directors, whether or not at the same time stock of any other
class or classes has or might have voting power by reason of the happening of
any contingency, or ownership of ten percent (10%) or more of any interest in
any Person or any other interest by reason of which a controlling influence over
the affairs of the Person may be exercised.
 
“Copyright Security Agreements” means the Copyright Security Agreement listed on
Schedule 1.1(A), and any similar document delivered by any Credit Party, and, as
amended, modified or restated from time to time.
 
“Credit Party(ies)” means the Borrower and each Guarantor.
 
4

--------------------------------------------------------------------------------


 
“Current Assets” means as of the date of measurement current assets of the
applicable Person on a consolidated basis determined in accordance with GAAP.
 
“Current Liabilities” means all liabilities of the applicable Person treated as
current liabilities in accordance with GAAP, including all obligations payable
on demand or within one year after the applicable measurement date as well as
installment, reimbursement, or sinking fund payments payable within one year
after the applicable measurement date.  Current Liabilities shall include
outstanding principal amounts under the Revolving Credit Facility.
 
“Daily LIBOR Loan” means a LIBOR Loan with respect to which the rate is adjusted
and determined daily.
 
“Debt” means, as of the measurement date, without duplication, on a consolidated
basis, Borrower’s and its Subsidiaries’:
 
(a)           indebtedness or liability for borrowed money, including without
limitation Obligations under the Loan Documents, IECW&C Subordinated Debt, the
M&T Sale-Leaseback, synthetic leases and any other off-balance sheet financing
(but except for the M&T Sale-Leaseback not including true operating leases);
 
(b)           obligations evidenced by bonds, debentures, notes, or other
similar instruments;
 
(c)           obligations for the deferred purchase price of property or
services (excluding current accounts payable incurred in the ordinary course of
business);
 
(d)           obligations as lessee under capital leases;
 
(e)           current liabilities in respect of unfunded vested benefits under
Plans covered by ERISA;
 
(f)            obligations as an account party under letters of credit and
letters of guaranty;
 
(g)           obligations under acceptance facilities;
 
(h)           all guaranties, endorsements (other than for collection or deposit
in the ordinary course of business), and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person,
or otherwise to assure a creditor against loss, including Debt of any other
Person (including any partnership in which such Person is a general partner) to
the extent such person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person;
 
(i)            obligations secured by (or for which the holder of the
obligations has an existing right, contingent or otherwise to be secured by) any
Liens on property owned or acquired, whether or not the obligations secured
thereby have been assumed;
 
5

--------------------------------------------------------------------------------


 
(j)            all purchase money mortgages, and obligations under asset
securitization vehicles, conditional sales contracts and similar title retention
debt instruments; and
 
(k)           obligations of a Person to purchase securities or other property
that arise out of or in connection with the sale of the same or substantially
similar securities or property, such as Capital Securities that are subject to
mandatory redemption requirements.
 
“Debt to EBITDARS Ratio” means as of the applicable measurement date, the Debt
as of such date divided by EBITDARS for the twelve (12) Fiscal Month period
ended as of such date.
 
“Default” means any event, action, inaction, occurrence or condition that with
notice or passage of time, or both, would constitute an Event of Default.
 
“Default Rate” means, (i) in the case of LIBOR Loans and Base Rate Loans, three
(3) percentage points above the LIBOR Rate or the Base Rate, respectively, and
(ii) with respect to other Obligations, three (3) percentage points above the
interest rate otherwise in effect.
 
“Distributions” means (i) dividends, payments, or distributions of any kind
(including without limitation cash or property or the setting aside for payment
of either) in respect of Capital Securities of the applicable Person except
distributions in the form of such Capital Securities, and (ii) repurchases,
redemptions, or acquisitions of Capital Securities.
 
“Draw Date” means in relation to each Loan, the date that such Loan is made or
deemed to be made to Borrower pursuant to this Agreement.
 
“EBITDA” means, for the applicable period, Net Income plus interest expense,
cash Taxes paid, depreciation and amortization of intangible assets, all on a
consolidated basis and determined in accordance with GAAP on a consistent basis.
 
“EBITDARS” means, for the applicable period, EBITDA, plus payments due under the
M&T Sale-Leaseback and non-cash stock option expense, all on a consolidated
basis and determined in accordance with GAAP on a consistent basis.
 
6

--------------------------------------------------------------------------------


 
“Eligible Accounts” means and includes only accounts receivable of a Credit
Party (“Accounts”), the records and accounts of which are located in all places
at which Borrower maintains, or will maintain, records relating to the Accounts,
are acceptable to Lender in Lender’s reasonable discretion, arise out of sales
in the ordinary course of the business of a Credit Party made by a Credit Party
to a Person which is not an Affiliate nor an employee of a Credit Party nor
controlled by an Affiliate, which are not in dispute and which do not then
violate any warranty with respect to Accounts set forth in any security
agreement made by any Credit Party in favor of Lender (“Lender Security
Agreement”).  No Account shall be an Eligible Receivable if more than 90 days
have passed since the original invoice date and the inventory covered by such
Account was shipped to the customer on or prior to the invoice date, or the
services described in such invoice were provided on or prior to the invoice
date.  Accounts must not be owing by an Account debtor or a group of affiliated
Account debtors whose then existing Accounts owing to the Credit Parties
individually exceed in aggregate face amount twenty percent (20)%) of the Credit
Parties’ total Eligible Receivables and are not owing by an Account debtor or a
group of affiliated Account debtors whose then existing Accounts to any or all
of the Credit Parties collectively exceed in aggregate face amount twenty
percent (20%) of the total Eligible Receivables of all the Credit Parties;
provided that the Lender may from time to time, in the exercise of its sole and
absolute discretion, consent to a higher concentration limit and provided
further that any such Account shall be a non-Eligible Receivable only to the
extent of such excess.  Lender may treat any Account as ineligible if: (a) any
warranty contained in this Agreement or in any Lender Security Agreement with
respect to Accounts has been breached; or (b) the Account debtor or any
affiliate of the Account debtor has disputed the liability, or made any claim
with respect to such Account or with respect to any other Account due from such
customer or account debtor to any Credit Party; provided, however, only such
portion of the Account which is disputed or subject to a claim shall be treated
as ineligible unless Lender reasonably determines in its discretion that there
is a material risk of nonpayment (or Lender is unable to assess the risk of
nonpayment) of the entire Account or any other Account pending resolution of
such dispute or claim, in which case Lender may treat the entire Account or such
other Account as ineligible; or (c) the Account debtor or an affiliate of the
Account debtor has filed a case for bankruptcy or reorganization under the
Bankruptcy Code, or if any case under the Bankruptcy Code has been filed against
the Account debtor or any affiliate of the Account debtor, or if the Account
debtor or any Affiliate of the account debtor has assigned for the benefit of
creditors, or if the Account debtor or any affiliate of the Account debtor has
failed, suspended business operations, become insolvent, or had or suffered a
receiver or a trustee to be appointed for all or a significant portion of its
assets or affairs; or (d) if the Account debtor is also a supplier to or
creditor of a Credit Party or if the Account debtor has or asserts any right of
offset with respect to any Account or asserts any claim or counterclaim against
any Credit Party with respect to any Account or otherwise (the Accounts due from
the Account debtor will only be reduced to the extent of the claim or counter
claim); or (e) the sale is to an Account debtor outside the United States or
Canada, unless the sale is on letter of credit, acceptance or other terms
acceptable to Lender; or (f) 50% or more of the Accounts of any Account debtor
and its affiliates is ineligible, then all the Accounts of such Account debtor
and its affiliates may be deemed ineligible by Lender; (g) it relates to a sale
of goods or services to the United States, or any agency or department thereof,
unless the applicable Credit Party assigns its right to payment of such Account
to Lender in form and substance satisfactory to Lender, so as to comply with the
Assignment of Claims Act of 1940, as amended; or (h) it relates to sale of goods
or services to a state or local governmental authority or an agency or
department thereof; or (i) it relates to intercompany sales, employee sales or
is due from an Affiliate; or (j) it consists of a sale to an Account debtor on
consignment, bill and hold, guaranteed sale, sale or return, sale on approval,
payment plan, scheduled installment plan, extended payment terms or any other
repurchase or return basis; or (k) the Account debtor is located in a state in
which the applicable Credit Party is deemed to be doing business under the laws
of such state and which denies creditors access to its courts in the absence of
qualification to transact business in such state or of the filing of any reports
with such state, unless the applicable Credit Party has qualified as a foreign
corporation authorized to do business in such state or has filed all required
reports; or (l) the Account is evidenced by chattel paper or an instrument of
any kind, or has been reduced to judgment; or (m) the Account arises from a sale
of goods or services to an individual who is purchasing such goods primarily for
personal, family or household purposes; or (n) if Lender believes, in its
reasonable discretion, that collection of such Account is insecure or that such
Account may not be paid by reason of the Account debtor’s financial inability to
pay (should availability under the Revolving Line Facility be an issue, the
Lender will allow the Borrower thirty (30) days prior to the removal from the
Borrowing Base, provided that the Accounts from such Account debtor do not
collectively exceed ten percent (10%) of the total Eligible Receivables).
 
7

--------------------------------------------------------------------------------


 
“Eligible Inventories” means inventory owned by a Credit Party (“Inventory”)
which has been identified and described to the Lender’s reasonable satisfaction,
and is represented by the Borrower as meeting all of the following criteria on
the date any Revolving Credit Loan based thereon is outstanding:  (a) a Credit
Party is the sole owner of the Inventory, none of the Inventory is being held or
shipped by such Credit Party on a consignment or approval basis, such Credit
Party has not sold, assigned or otherwise transferred all or any portion
thereof, and none of the Inventory is subject to any claim, lien, or security
interest other than in favor of Lender; (b) if any of the Inventory is
represented or covered by any document of title, instrument or chattel paper, a
Credit Party is the sole owner of all such documents, instruments, and chattel
paper, all of which are in the possession of such Credit Party, none thereof has
been sold, assigned, or otherwise transferred, and none thereof is subject to
any claim, lien or security interest other than in favor of Lender; and (c) the
Inventory consists of saleable non-obsolete, commodity type raw materials that
are earmarked for specific orders and is not excess as shown on the Borrower’s
Excess Stock Report or determined by the Lender’s collateral audits, and
finished goods manufactured or acquired by a Credit Party in the ordinary course
of such Credit Party’s business, as conducted on the date hereof, subject to its
contract or sole possession and located in places where Credit Parties maintain,
or will maintain, Inventory, and at locations for which landlord or bailee
waivers in form and substance acceptable to Lender have been executed and
delivered by such landlord or bailee to Lender; and any Inventory which the
Lender in the good faith exercise of its sole discretion from time to time has
deemed to be ineligible because the Lender otherwise considers the collateral
value to the Lender to be impaired or its ability to realize such value to be
insecure.
 
“Energy Loan” means the term loan made by the Lender to fund energy-related
expenditures, referenced in Article 4 hereof.
 
“Energy Loan Maturity Date” means April 2, 2013.
 
“Energy Loan Note” means the Energy Loan Note evidencing the Energy Loan, as
such note may be amended, modified or restated from time to time.
 
“Environment” means any water, including, but not limited to, surface water and
ground water or water vapor: any land, including land surface or subsurface;
stream sediments; air; fish; wildlife; plants; and all other natural resources
or environmental media.
 
“Environmental Laws” means all present and future federal, state and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances, regulations, codes and rules relating to the
protection of the Environment and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Substances and the regulations, rules, ordinances, bylaws, policies,
guidelines, procedures, interpretations, decisions, orders and directives of
federal, state and local governmental agencies and authorities with respect
thereto.
 
8

--------------------------------------------------------------------------------


 
“Environmental Permits” means all licenses, permits, approvals, authorizations,
consents or registrations required by any applicable Environmental Laws and all
applicable judicial and administrative orders in connection with ownership,
lease, purchase, transfer, closure, use and/or operation of the Improvements
and/or as may be required for the storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances.
 
“Environmental Report” means written reports, if any, prepared for the Lender by
an environmental consulting or environmental engineering firm.
 
“Equipment Line Commitment” means the discretionary commitment related to the
Equipment Line described in Section 5.1.
 
“Equipment Line Facility” means the equipment line facility established pursuant
to Section 5.1 of this Agreement.
 
“Equipment Line Loan(s)” means a loan or loans made by the Lender to Borrower
under the Equipment Line Facility.
 
“Equipment Line Maturity Date” means December 16, 2010, or such later date as
may be agreed by the Bank in its sole discretion in writing.
 
“Equipment Line Notes” means the Equipment Line Notes made from time to time by
Borrower in favor of Lender pursuant to Section 5.4 of this Agreement, as such
notes may be amended, modified or restated from time to time.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any trade or business (whether incorporated or
unincorporated) which together with the Borrower is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Internal Revenue Code.
 
“Event of Default” means the occurrence of any event described in Section 15.1.
 
“Excess Cash Flow” means, for the applicable period, the sum of:
 
(a)           EBITDA, minus
 
(b)           Taxes based upon income to the extent that such Taxes are paid in
cash, minus
 
(c)           Interest Expense to the extent such Interest Expense is paid in
cash during such period or within fifteen (15) days after the end of such
period, minus
 
(d)           all principal payments (whether scheduled, voluntary prepayments,
or mandatory prepayments) of Debt other than Revolving Credit Loans, minus
 
(e)           all Unfinanced Capital Expenditures, minus
 
9

--------------------------------------------------------------------------------


 
(f)           any losses or expenses (or gains or income) which are cash items
and were added back for the purpose of determining EBITDA, minus (or plus)
 
(h)           plus non-cash stock compensation expense.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period determined by the Lender to equal
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations at approximately 10:00 a.m. for such day on such transactions
received by the Lender from three Federal funds brokers of recognized standing
selected by it.
 
“Financial Statements” means Borrower’s audited consolidated financial
statements described in Section 9.6.
 
“Fiscal Month” means a period that constitutes Borrower’s monthly accounting
period.
 
“Fiscal Quarter” means any of the quarterly accounting periods of Borrower
ending on December 31, March 31, June 30, and September 30 of any Fiscal Year.
 
“Fiscal Year” means the annual accounting period of Borrower ending on September
30 of each year.
 
“Fixed Charge Coverage Ratio” means, as of the applicable measurement date, the
ratio of (i) EBITDA, plus non-cash stock option expense, minus Unfinanced
Capital Expenditures, minus cash Taxes paid for the four Fiscal Quarters just
ended, to (ii) the sum of Interest Expense, plus principal payments due or paid
with respect to Debt, plus Distributions during the four Fiscal Quarters just
ended.
 
“Fixed Rate” means, with respect to any particular Loan, the Cost of Funds for
five years, or such shorter period matching any shorter original length to
maturity of any loan made under the Equipment Line Facility (the “Base Term”),
plus three percentage points (3%), but not less than a floor Fixed Rate of six
percent (6%) per annum.  “Cost of Funds’ means the most recent yield on United
States Treasury Obligations adjusted to a constant maturity to match the Base
Term in effect two (2) Business Days prior to the date on which the Fixed Rate
will first be applicable to the respective Loan, as published by the Board of
Governors of the Federal Reserve System in the Federal Reserve Statistical
Release H.15(519), or by such other quoting service, index, or commonly
available source utilized by the Lender, plus the “ask” side of the like term
swap spread.
 
“Fixed Rate Loan” means any Loan when and to the extent that the interest rate
for such Loan is determined by reference to a Fixed Rate.
 
“Fixed Rate Period” means the period selected by the Borrower during which a
particular Fixed Rate shall be applicable.
 
10

--------------------------------------------------------------------------------


 
“Forfeiture Action” means any action, including investigations, hearings, and
other legal proceedings, before any court, tribunal, commission, or governmental
authority, agency, or instrumentality, whether domestic or foreign, that may
result in seizure of any property or asset.
 
“GAAP” and “Generally Accepted Accounting Principles” means generally accepted
accounting principles set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as may be
approved by a significant segment of the accounting profession in the United
States of America, which are applicable to the circumstances as of the date of
determination.
 
“GTC” means General Technology Corporation.
 
“GTC Term Loan” means the $5,000,000 aggregate original outstanding principal
balance term loan described in Article 6 hereof.
 
“GTC Term Loan Maturity Date” means December 16, 2014.
 
“GTC Term Loan Note” means the Term Loan Note evidencing the GTC Term Loan
 
“GTC Transaction” means the acquisition by Borrower of the Capital Securities of
GTC pursuant to the Stock Purchase Agreement, dated as of December 16, 2009,
made among Borrower, Crane International Holdings, Inc., and GTC.
 
“Guarantor(s)” means IECW&C, GTC, and each Subsidiary which becomes a Guarantor
pursuant to Section 11.12.
 
“Guaranties” means, collectively, the continuing guaranties executed and
delivered to Lender by each Guarantor which guaranty payment of the Obligations,
as amended, modified or restated from time to time, and “Guaranty” means any of
the Guaranties.
 
“Hazardous Substances” means, without limitation, any explosives, radon,
radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances and any other
material defined as a hazardous substance in any Environmental Laws, including
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. Sections 9601, et. seq.; the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. Sections 1801, et. seq.; the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. Sections 6901, et. seq.;
Articles 15 and 27 of the New York State Environmental Conservation Law or any
other federal, state, or local law, regulation, rule, ordinance, by-law, policy,
guideline, procedure, interpretation, decision, order, or directive, whether
existing as of the date hereof, previously enforced or subsequently enacted.
 
“IECW&C” means IEC Electronics Wire and Cable, Inc., formerly known as
Val-U-Tech, Inc.
 
11

--------------------------------------------------------------------------------


 
“IECW&C Subordinated Debt” means Debt incurred to the Shareholder of IECW&C in
connection with the closing of the acquisition by the Borrower of the stock of
Val-U-Tech Corp. pursuant to the Agreement and Plan of Merger among Borrower,
VUT Merger Corp., Val-U-Tech, Inc. and the Shareholders of Val-U-Tech, Inc.
dated May 23, 2008.
 
“Improvements” means any and all real property and improvements owned or used by
any of the Credit Parties.
 
“Intellectual Property” means the property described in Section 9.13.
 
“Interest Expense” means, for the applicable period, all interest paid,
capitalized, or accrued, and amortization of debt discount with respect to all
Debt determined after giving effect to the net cost associated with Rate
Management Transactions.
 
“Interest Period” means, (i) with respect to any LIBOR Loan other than a Daily
LIBOR Loan, the period commencing on the Draw Date or Continuation Date for such
LIBOR Loan and ending on the date that shall be the numerically corresponding
day (or, if there is no numerically corresponding day, on the last day) of the
calendar month that is one (1), two (2), three (3) or six (6) months after the
commencement of such period, in accordance with Borrower’s election made
pursuant to the terms of this Agreement; provided, however, that if an Interest
Period would end on a day that is not a LIBOR Business Day, such Interest Period
shall be extended to the next succeeding LIBOR Business Day, unless such next
succeeding LIBOR Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the immediately preceding LIBOR Business
Day, and (ii) with respect to a Daily LIBOR Loan, one day, provided, however,
that if an Interest Period would end on a day that is not a LIBOR Business Day,
such Interest Period shall be extended to the next succeeding LIBOR Business
Day.
 
“Inventory Overline Advance Rate” means 70% of Borrower’s Eligible Inventory.
 
“Investment” of any Person means (a) acquisition of any Capital Security,
evidence of Debt or other security or instrument issued by any other Person, (b)
any loan, advance or extension of credit to (including guaranties of liabilities
of), or any contribution to the capital of, any other Person, (c) any
acquisition of assets (other than inventory or Capital Expenditures in the
ordinary course of business) or business from or Capital Security of any other
Person, (d) acquisition of a futures contract, or becoming liable for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract, and (e) any other investment in any other Person.  An
Investment shall be deemed to be “outstanding”, except to the extent that it has
been paid or otherwise satisfied in cash or the Person making such Investment
has received cash in consideration for the sale thereof, notwithstanding the
fact that such Investment may otherwise have been forgiven, released, canceled
or otherwise nullified.
 
“Lender” means Manufacturers and Traders Trust Company, and its successors,
legal representatives, and assigns
 
12

--------------------------------------------------------------------------------


 
“LIBOR” means, the rate per annum (rounded upward, if necessary, to the nearest
1/16th of 1%) obtained by dividing (i) the London Interbank Offered Rate, as
applicable in accordance with the LIBOR Rate selected by Borrower for each Loan,
or in the case of Daily LIBOR each day (or if such day is not a LIBOR Business
Day, as fixed in the same manner on the immediately preceding LIBOR Business
Day, which day’s rate shall, unless otherwise provided for, apply to the
immediately succeeding non-LIBOR Business Days), fixed by the British Bankers
Association for United States dollar deposits in the London interbank market at
approximately 11:00 a.m. London, England time (or as soon thereafter as
practicable) as determined by the Lender from any broker, quoting service or
commonly available source utilized by the Lender by (ii) a percentage equal to
100% minus the stated maximum rate of all reserves required to be maintained
against “Eurocurrency Liabilities” as specified in Regulation D (or against any
other category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any category of extensions of
credit or other assets which includes loans by a non-United States’ office of a
bank to United States residents) on such date to any member bank of the Federal
Reserve System.  Notwithstanding any provision above, the practice of rounding
to determine LIBOR may be discontinued at any time in the Lender’s sole
discretion.
 
“LIBOR Business Day” means any day on which dealings in United States dollar
deposits are carried on by banking institutions in London that is also a
Business Day.
 
“LIBOR Loan” means any Loan when and to the extent that the interest rate for
such Loan is determined by reference to LIBOR.
 
“LIBOR Rate” means, as selected by the Borrower for the respective LIBOR Loan,
the one-month, two-month, three-month, or six-month LIBOR, each with an Interest
Period of equal duration, or for Daily LIBOR Loans, one-month LIBOR, adjusting
daily, but in no case less than a floor LIBOR rate of one and one-fourth percent
(1.25%), and then in each case plus the Applicable Margin.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien,
assignment or charge of any kind or description and shall include, without
limitation, any agreement to give any of the foregoing, any conditional sale or
other title retention agreement, any lease in the nature thereof including any
lease or similar arrangement with a public authority executed in connection with
the issuance of industrial development revenue bonds or pollution control
revenue bonds, and the filing of or agreement to give any financing statement
under the Uniform Commercial Code (or comparable law) of any jurisdiction naming
the owner of the asset to which such lien applies as a debtor (other than a
filing which does not evidence an outstanding secured obligation, or a
commitment to make advances or to incur any other obligation of any kind).
 
“Linked Deposit Program” shall mean the Empire State Development Linked Deposit
Program, in which the Lender is, as of the date hereof, a participant.
 
“Loan(s)” means, (without duplication) any amount disbursed by Lender to or on
behalf of the Borrower under the Loan Documents, whether such amount constitutes
an original disbursement of funds, or the continuation of any amount
outstanding, under the Revolving Credit Facility, the 2008 Term Loan Facility,
the Energy Loan Note, the GTC Term Loan Facility, the Mortgage Secured Term Loan
Facility, or the Equipment Line Facility.
 
13

--------------------------------------------------------------------------------


 
“Loan Documents” means the Agreement, the Notes, the Security Documents, all
documents and agreements related to the M&T Sale-Leaseback, and all other
agreements, documents and certificates executed with or in favor of the Lender
in connection with the Agreement or any amendment to the Agreement or to any
other Loan Document.
 
“M&T Sale-Leaseback” means the sale-leaseback arrangement between the Lender and
the Borrower evidenced in part by the Master Equipment Lease dated May 30, 2008.
 
“Mandatory Prepayment” means a prepayment required by Section 8.13(d) or
8.13(e).
 
“Material Adverse Effect” means (i) a material adverse effect on the financial
condition, performance, business, operations or prospects of the Credit Parties,
taken as a whole, (ii) material impairment of the legal ability of any of the
Credit Parties to perform their obligations under this Agreement or any of the
Loan Documents in any material respect, (iii) any material adverse effect on the
binding nature, validity or enforceability of any Loan Document as an obligation
of any Credit Party that is a party thereto, and (iv) material impairment of the
rights and remedies of the Lender under this Agreement or any of the Loan
Documents, including without limitation impairment or unenforceability of the
perfection or priority of any Lien held by the Lender.
 
“Minimum Loan Amount” shall mean (i) for any Daily LIBOR Loan, any whole dollar
increment, (ii) for Equipment Line Loans, $100,000, with minimum increments
thereafter of $100,000, and (iii) for other LIBOR Loans, $1,000,000, with
minimum increments thereafter of $500,000.
 
“Money Market Investments” means (a) any security issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof or having a remaining maturity of not more than 270
days, (b) any certificate of deposit, eurodollar time deposit and banker’s
acceptance with remaining maturity of not more than 270 days, any overnight bank
deposit, any demand deposit account, in each case with Lender or with any United
States commercial bank having capital and surplus in excess of $500,000,000 and
rated B or better by Thomson Bankwatch Inc., (c) any repurchase obligation with
a term of not more than seven days for underlying securities of the types
described in clauses (a) and (b) above entered into with any financial
institution meeting the qualifications specified in clause (b) above, and (d)
any commercial paper issued by Lender and any other commercial paper rated A-1
by Standard & Poor’s Rating Group of Prime-1 by Moody’s Investors Service, Inc.
and in any case having a remaining maturity of not more than 270 days.
 
“Mortgage” means the mortgage in favor of the Lender made by GTC covering its
interest in property and improvements located at premises commonly known as 1450
Mission Avenue NE, Albuquerque, New Mexico held pursuant to a Lease Agreement
between the City of Albuquerque, New Mexico and GTC dated as of March 1, 1999.
 
“Mortgage Secured Term Loan” means the $4,000,000 aggregate original outstanding
principal balance term loan described in Article 7 hereof.
 
“Mortgage Secured Term Loan Maturity Date” means December 16, 2014.
 
14

--------------------------------------------------------------------------------


 
“Mortgage Secured Term Loan Note” means the Term Loan Note evidencing the
Mortgage Secured Term Loan.
 
“Mortgaged Property” means the property and improvements covered by the
Mortgage.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA as to which any of the Credit Parties or any ERISA Affiliate
is obligated to make, has made, or will be obligated to make contributions on
behalf of participants who are or were employed by any of them.
 
“Net Cash Proceeds” shall mean (a) in the case of any Casualty Event, the
aggregate cash proceeds of insurance, condemnation awards and other compensation
received by any Person in respect of such Casualty Event less (i) reasonable
fees and expenses incurred by such Person in connection therewith, and (ii)
contractually required payments of Debt to the extent secured by Liens on the
property subject to such Casualty Event and any income or transfer Taxes paid or
reasonably estimated by such Person to be payable by such Person as a result of
such Casualty Event, and (b) in the case of any Asset Disposition, the aggregate
amount of all cash payments and proceeds (including any cash payments made from
time to time in respect to the principal amount of any note or similar
instrument or agreement providing for or evidencing debt as the deferred
purchase price owing from the purchaser of such asset to the applicable Person)
received by any Person in connection therewith less (i) reasonable fees and
expenses incurred by such Person in connection therewith, (ii) Debt to the
extent the amount thereof is secured by a Lien on the property that is the
subject of such Asset Disposition and the transferee (or holder of the Lien on)
such property requires that such Debt be repaid as a condition of such Asset
Disposition, and (iii) any income or transfer Taxes paid or reasonably estimated
by the Person to be payable by such Person as a result of such Asset
Disposition.
 
“Net Income” means for the applicable period, the net earnings of the Borrower
on a consolidated basis, determined in accordance with GAAP on a consistent
basis, but excluding:
 
(a)           any gain or loss arising from the sale of capital assets;
 
(b)           any non-cash gain or non-cash loss arising from any write-up of
assets;
 
(c)           net earnings or losses of any Subsidiary of Borrower accrued prior
to the date it became a Subsidiary;
 
(d)           net earnings or losses of any Person, substantially all the assets
of which have been acquired in any manner by Borrower, realized by such Person
prior to the date of such acquisition;
 
(e)           net earnings or losses of any Person in which Borrower has an
ownership interest, except any such net earnings which have actually been
received by Borrower in the form of cash distributions and except the net
earnings or losses of any Guarantor;
 
(f)            any portion of the net earnings of any Subsidiary of Borrower
which for any reason is unavailable for payment of dividends to Borrower;
 
15

--------------------------------------------------------------------------------


 
(g)           the net earnings or losses of any Person to which any assets of
Borrower shall have been sold, transferred or disposed of after the date of such
transaction,
 
(h)           the net earnings or losses of any Person into which Borrower shall
have merged, or been a party to any consolidation or other form of
reorganization, prior to the date of such transaction;
 
(i)            any gain arising from the acquisition of any securities of
Borrower; and
 
(j)            any gain or loss arising from extraordinary items.
 
“Note(s)” means the Revolving Credit Note, the 2008 Term Loan Note, the Energy
Loan Note, the GTC Term Loan Note, the Mortgage Secured Term Loan Note, and the
Equipment Line Notes, and “Note” means any of the Notes.
 
“Obligations” means and shall include all of the Credit Parties’ obligations to
the Lender and/or to any of Lender’s affiliates of any kind or nature, arising
now or in the future under or related to this Agreement and/or the Loan
Documents including obligations related to the Notes, the M&T Sale-Leaseback,
overdrafts, obligations related to Rate Management Transactions, credit card
transactions, automated transfer transactions, electronic funds transfers, other
transactions related to the Credit Parties’ dealings with the Lender, interest
accruing after the filing of any petition or assignment in bankruptcy or for
reorganization by or against the Credit Parties (whether or not such a claim for
such post-petition interest is allowed in the proceedings), fees, charges,
expenses, and amount payable with respect to guaranties.
 
“Organizational Documents” means, as applicable to the particular Person, the
certificate or articles of incorporation or formation, bylaws, operating
agreement, certificate of partnership, partnership agreement, and other similar
documents and agreements related to formation and governance.
 
“Overline Advance” means any portion of a Loan under the Revolving Line Facility
that is available under the Borrowing Base only if the Inventory Overline
Advance Rate is in effect.
 
“PBGC” means the Pension Benefit Guarantee Corporation and any successor
thereto.
 
“Permitted Debt” means Debt described in Section 12.1.
 
“Permitted Liens” means the following Liens:
 
(a)           liens imposed by any governmental authority for Taxes or charges
not yet due or which are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower subject to such lien in accordance with GAAP on a
consistent basis, provided no tax lien filing, levy, or execution exists in
connection therewith;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days, or which are being contested
in good faith and by appropriate proceedings;
 
16

--------------------------------------------------------------------------------


 
(c)           pledges or deposits under workers’ compensation, unemployment
insurance and other social security legislation;
 
(d)           deposits to secure the performance of bids, trade contracts (other
than borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; and
 
(e)           Liens in favor of Lender.
 
“Person” means any individual, sole proprietorship, or other entity of any kind
or nature including any corporation, partnership, trust, unincorporated
organization, limited liability company, unlimited liability company, mutual
company, joint stock company, estate, union, employee organization, government
or any agency or political subdivision thereof.
 
“Plan” means any employee benefit plan, program, arrangement, practice or
contract, maintained by or on behalf of a Borrower or an ERISA Affiliate, which
provides benefits or compensation to or on behalf of employees or former
employees, whether formal or informal, whether or not written, including but not
limited to the following types of plans:
 
(a)           Executive Arrangements - any bonus, incentive compensation, stock
option, deferred compensation, commission, severance, “golden parachute”, “rabbi
trust”, or other executive compensation plan, program, contract, arrangement or
practice;
 
(b)           ERISA Plans - any “employee benefit plan” as defined in ERISA,
including, but not limited to, any defined benefit pension plan, profit sharing
plan, money purchase pension plan, savings or thrift plan, stock bonus plan,
employee stock ownership plan, Multiemployer Plan, or any plan, fund, program,
arrangement or practice providing for medical (including post-retirement
medical), hospitalization, accident, sickness, disability, or life insurance
benefits; and
 
(c)           Other Employee Fringe Benefits - any stock purchase, vacation,
scholarship, day care, prepaid legal services, severance pay or other fringe
benefit plan, program, arrangement, contract or practice.
 
“Prepayment Premium” means a payment by the Borrower with respect to any
prepayment in whole or in part of any Fixed Rate Loan equal to the greater of
(a) one percent (1%) of the principal sum prepaid, or (b) an amount equal to the
present value of the difference between (i) the amount of interest that would
have accrued on the principal sum prepaid from the date of the prepayment to the
end of the applicable Fixed Rate Period, at the interest rate applicable to the
Note in effect on the date of prepayment and (ii) the amount of interest that
would have accrued on the principal sum prepaid from the date of the prepayment
to the end of the applicable Fixed Rate Period of the applicable Note at the
Current Market Rate.  “Current Market Rate” shall mean the most recent yield on
United States Treasury Obligations adjusted to a constant maturity having a term
most nearly corresponding to Fixed Rate Period remaining from the date of
prepayment to the last day of the applicable Fixed Rate Period, in effect two
(2) Business Days prior to the prepayment date as published by the Board of
Governors of the Federal Reserve System in the Federal reserve Statistical
Release H.15 (519), or by such other quoting service, index, or commonly
available source utilized by the Lender.  The “present value” calculation shall
use the Current Market Rate as the discount rate and shall be calculated as if
each installment of the principal sum had been made when due during the
remainder of the applicable Fixed Rate Period.
 
17

--------------------------------------------------------------------------------


 
“Prime Rate” means the rate of interest announced by the Lender from time to
time at its Principal Office as its prime commercial lending rate, which rate is
not intended to be the lowest rate of interest charged by Lender to its
borrowers.
 
“Principal Office” means the Lender’s office at 255 East Avenue, Rochester, New
York 14604.
 
“Quarterly Covenant Compliance Sheet” or “QCC Sheet” means the covenant
compliance sheet delivered on a quarterly basis by Borrower to Lender, in
substantially the form of Exhibit A attached hereto, including a certificate of
the Chief Financial Officer of Borrower certifying that no Event of Default or
Default has occurred and certifying to the accuracy of an attached schedule
showing computation of financial covenants contained in Article 13 hereof.
 
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by any Credit Party
which is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
 
“Release” has the same meaning as given to that term in Section 101(22) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601(22), and the regulations promulgated thereunder.
 
“Revolving Credit Commitment” means the Revolving Credit Commitment described in
Section 2.1.
 
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Section 2.1 of this Agreement.
 
“Revolving Credit Loan(s)” means a Loan or Loans made by the Lender to Borrower
under the Revolving Credit Facility.
 
“Revolving Credit Note” means the Amended and Restated Revolving Credit Note
described in Section 2.4.
 
“Revolving Credit Termination Date” means December 16, 2012.
 
18

--------------------------------------------------------------------------------


 
“Security Agreement” means the General Security Agreement made by each Credit
Party in favor of Lender.
 
“Security Documents” means those documents set forth on Schedule 1.1(A).
 
“Subsidiary” means any Person, the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements in
accordance with GAAP (including among others consolidated subsidiaries of
consolidated subsidiaries).
 
“Tax” means any federal, state, provincial, or foreign tax (including
withholding tax), assessment, or other governmental charge (including penalties
and interest) upon a Person or upon its assets, revenues, income, or profits.
 
“Trademark Security Agreements” means the Trademark Collateral Security and
Pledge Agreement listed on Schedule 1.1(A), and any similar document delivered
by any Credit Party, and, as amended, modified or restated from time to time.
 
“Unfinanced Capital Expenditures” means all capital expenditures other than (i)
capital expenditures financed by the Lender (but excluding for this definition
any capital expenditures financed with the proceeds of a Revolving Credit Loan),
and (ii) capital expenditures financed with Debt (other than the Loans)
permitted under this Agreement or Debt to which the Lender consents in writing.
 
1.2         Interpretation.  This Agreement has been prepared in cooperation of
counsel for each of the parties, and shall not be construed as against any
particular party as drafter.  Unless otherwise expressly provided in this
Agreement, the following interpretations shall apply:
 
(a)           references in this Agreement to statutes shall include any
amendments of the same and any rules and regulations promulgated thereunder,
 
(b)           references to Persons include their permitted successors and
assigns, and in the case of any governmental authority, any Person succeeding to
its functions and capacities,
 
(c)           references to agreements (including exhibits and schedules
thereto) include amendments, assignments, and restatements provided that such
amendments, assignments, and restatements are not prohibited by the Loan
Documents,
 
(d)           references to specific sections, articles, annexes, schedules, and
exhibits are to this Agreement,
 
(e)           words importing gender include the other gender,
 
(f)           the singular includes the plural and the plural includes the
singular,
 
(g)           the words, “including”, “include”, and “includes” shall be deemed
to be followed by the words “without limitation”,
 
19

--------------------------------------------------------------------------------


 
(h)           each authorization herein shall be deemed irrevocable and coupled
with an interest,
 
(i)            obligations or liabilities of the Credit Parties, or any of them,
to which this Agreement makes reference shall be joint and several,
 
(j)            accounting terms shall be interpreted, and all determinations
relating thereto shall be made, in accordance with GAAP, and
 
(k)           captions and headings are for ease of reference only and shall not
affect the construction hereof.
 
ARTICLE 2 - REVOLVING CREDIT FACILITY
 
2.1         Revolving Credit Commitment.  The Lender agrees, subject to Section
2.2 and the other terms and conditions hereinafter set forth, to make Revolving
Credit Loans to the Borrower from time to time during the period from the
Closing Date up to but not including the Revolving Credit Termination Date in an
aggregate principal amount not to exceed at any time outstanding the amount of
$15,000,000 (the “Revolving Credit Commitment”).  During the period from the
Closing Date to the Revolving Credit Termination Date, within the limits of the
Revolving Credit Commitment and subject to Section 2.2, the Borrower may borrow,
prepay pursuant to Section 2.5, and reborrow under this Section 2.1.  Except as
otherwise provided in this Agreement, the Revolving Credit Loans will be
outstanding as LIBOR Loans.
 
2.2         Borrowing Base; Overline Advances.  Notwithstanding the provisions
of Section 2.1, the aggregate principal amount of all outstanding Revolving
Credit Loans shall not exceed the lesser of the Borrowing Base and the Revolving
Credit Commitment.
 
Upon Borrower’s request the Inventory Overline Advance Rate shall apply and the
Lender will make Overline Advances from time to time; provided, however no new
Overline Advance shall be available unless no Overline Advances have been
outstanding in the immediately prior thirty (30) consecutive days and no Default
then exists.
 
At any time that the aggregate principal amount of all outstanding Revolving
Credit Loans exceeds the lesser of the Borrowing Base and the Revolving Credit
Commitment, the Borrower shall immediate prepay a portion of the Revolving
Credit Loans that is at least the amount of such excess pursuant to Section 2.5
hereof.
 
2.3         Interest.
 
(a)           Interest shall accrue each day on each LIBOR Loan from and
including the first day of each Interest Period applicable thereto until, but
not including, the last day of each such Interest Period or the day the LIBOR
Loan is paid in full (if sooner) at a rate per annum equal to the LIBOR Rate, as
determined using LIBOR in effect on the following dates, as applicable:
 
20

--------------------------------------------------------------------------------


 
(i)           for LIBOR Loans other than Daily LIBOR Loans, (A) for new LIBOR
Loans, two (2) LIBOR Business Days before the Draw Date; (B) for continuations
of and conversions to LIBOR Loans, the LIBOR Business Day the Lender receives
(or is deemed to receive) the required Notice in accordance with the terms of
this Agreement; (C) for LIBOR Loans where the Automatic Continuation Option is
in effect, the applicable Automatic Adjustment Rate Determination Date for such
LIBOR Loan, and
 
(ii)          for Daily LIBOR Loans, at a rate per annum equal to the LIBOR Rate
in effect each day (or if such day is not a LIBOR Business Day, as fixed in the
same manner on the immediately preceding LIBOR Business Day, which day’s rate
shall, unless otherwise provided for, apply to the immediately succeeding
non-LIBOR Business Days).
 
(b)           After any conversion to a Base Rate Loan, interest shall accrue on
the Base Rate Loan from and including the first date a Loan becomes a Base Rate
Loan to, but not including, the day such Base Rate Loan is paid in full or
converted back to a LIBOR Loan, at the rate per annum equal to the Base
Rate.  Any change in the Base Rate shall be effective on the date of such
change.
 
2.4         Revolving Credit Note.  Borrower’s obligation to repay the Revolving
Credit Loans shall be evidenced by a Revolving Credit Note in substantially the
form of Exhibit B to this Agreement, in favor of Lender in the aggregate
principal amount of Lender’s Revolving Credit Commitment.
 
2.5         Payments.
 
(a)           Interest shall be paid, in the case of LIBOR Loans other than
Daily LIBOR Loans on the last day of the applicable Interest Period, but no less
often than every three months, and in the case of Daily LIBOR Loans and Base
Rate Loans on the first day of every month.  Interest on any Base Rate Loans
shall be paid on the first day of each month.  All accrued and unpaid interest
shall be due and payable on the Termination Date.
 
(b)           Each Overline Advance shall be repaid in full no later than the
sixtieth (60th) day after the making of such Overline Advance.
 
(c)           All Revolving Credit Loans shall be repaid in full on the
Revolving Credit Termination Date.
 
(d)           At any time that the Borrower becomes aware or receives notice
(oral or written) that the outstanding principal amount of all Revolving Credit
Loans exceeds the Borrowing Base, Borrower shall immediately prepay that portion
of the Revolving Credit Loans that is necessary to comply with the provisions of
Section 2.2.
 
2.6         Unused Commitment Fee.  Borrower agrees to pay to the Lender the
Applicable Unused Fee on the average amount of the Revolving Credit Commitment
unused during each Fiscal Quarter.  Such fee shall be payable quarterly and the
Lender is hereby authorized to charge Borrower’s account with Lender for the
amount of such fee.  The Lender will send Borrower an invoice setting forth the
amount of such fee and the basis upon which it was calculated, and will send
such invoice within two (2) Business Days after such fee is so charged.
 
21

--------------------------------------------------------------------------------


 
2.7         Use of Proceeds.  Proceeds of the Revolving Credit Loans shall be
used for the Borrower’s general corporate purposes including purchase of the
stock of GTC.
 
ARTICLE 3 – 2008 TERM LOAN FACILITY
 
3.1         2008 Term Loan.  Lender previously made, and shall continue, a term
loan (the “2008 Term Loan”) in the original principal amount of $1,700,000 and a
principal balance on the Closing Date of $$689,988, for the benefit of Borrower
on the terms and conditions hereinafter set forth.
 
3.2         2008 Term Loan Note.  Borrower’s obligation to repay the 2008 Term
Loan shall be evidenced by its promissory note in substantially the form of
Exhibit C to this Agreement, with blanks appropriately completed.
 
3.3         Principal Payments on 2008 Term Loan.  Borrower agrees to pay the
principal amount of the 2008 Term Loan in consecutive installments on the first
day of each month in the amount of $28,334 each.  The entire unpaid principal
amount of the 2008 Term Loan shall be due and payable on the 2008 Term Loan
Maturity Date.
 
3.4         Interest.
 
(a)           Borrower shall pay interest on the outstanding principal amount of
the 2008 Term Loan at the Fixed Rate of six and seven-tenths percent (6.7%) per
annum.  Interest on the 2008 Term Loan shall be calculated on the basis of a
year of 360 days for the actual number of days elapsed.
 
(b)           Interest on the 2008 Term Loan shall be paid in immediately
available funds to the Lender on the first day of each month.  All remaining
accrued interest shall be due and payable on the 2008 Term Loan Maturity Date.
 
ARTICLE 4 - ENERGY LOAN
 
4.1         Energy Loan Note.  Borrower’s obligation to repay the Energy Loan is
evidenced by its promissory note with attached rider in substantially the form
of Exhibit D to this Agreement.
 
4.2         Energy Loan Payments.  Borrower shall make payments of principal and
interest as provided in the Energy Loan Note.  All remaining unpaid principal
and accrued interest on the Energy Loan shall be due and payable in full on the
Energy Loan Maturity Date.
 
4.3         Interest.  Borrower shall pay interest on the outstanding principal
amount of the Energy Loan as provided in the Energy Loan Note.
 
4.4         Energy Loan Documents.  The provisions of this Agreement supersede
and replace the Agreement (Affirmative Agreements) containing financial
covenants executed by and between the Borrower and Lender in connection with
closing of the Energy Loan.
 
22

--------------------------------------------------------------------------------


 
ARTICLE 5 - EQUIPMENT LINE OF CREDIT FACILITY
 
5.1         Equipment Line of Credit.  Subject to Section 5.2 and the other
terms and conditions hereinafter set forth, the Lender has established the
Equipment Line Facility, available in the discretion of the Lender to the
Borrower from time to time during the period from the Closing Date up to but not
including the Equipment Line Maturity Date, in an aggregate principal amount of
$1,500,000, less the amount of Equipment Line Loans made under the Prior
Agreement (the “Equipment Line Commitment”).  No reborrowing is available under
the Equipment Line Facility.  The Lender will consider Borrower’s requests for
Equipment Line Loans, but shall have the sole and absolute discretion whether to
make any Loan (or any portion of any Loan) requested by Borrower, regardless of
any general availability under the Equipment Line Facility.
 
5.2         Notice and Manner of Borrowing.  Borrower may make requests for
Equipment Line Loans, in minimum amounts of $100,000, to the Lender specifying:
(a) the date of each such Loan; (b) the amount of such Loan; (c) whether such
Loan will be a Fixed Rate Loan or LIBOR Loan; (d) in the case of a LIBOR Loan,
the duration of the Interest Period applicable thereto, and (e) the purpose of
the Loan including copies of invoices for equipment being purchased and other
supporting documentation reasonably requested by Lender.  Subject to the terms
of this Agreement including Section 5.1, and upon fulfillment of the applicable
conditions set forth in Article 10, the Lender shall credit the amount of such
Equipment Line Loan, in immediately available funds, to the account of the
Borrower maintained with the Lender for that purpose.
 
5.3         Interest.
 
(a)           The Equipment Line Loans may be outstanding as LIBOR Loans or
Fixed Rate Loans (in which case the rate shall be fixed for the duration of the
term of the Equipment Line Loan), as elected with respect to each Equipment Line
Loan at least three (3) Business Days before the date on which such Equipment
Line Loan is made.  Borrower shall pay interest to the Lender on the outstanding
and unpaid principal amount of the each Equipment Line Loan at the LIBOR Rate or
the Fixed Rate, whichever may have been elected by the Borrower.  Each LIBOR
Rate shall be effective for the applicable Interest Period.  Interest on each
Equipment Line Loan shall be calculated on the basis of a year of 360 days for
the actual number of days elapsed.
 
(b)           Provided that the Lender remains a participant in the Linked
Deposit Program and approval is received from New York Empire State Development
for Borrower’s participation in such program at the level provided herein, the
Lender will provide the Borrower with the interest rate benefit under the Linked
Deposit Program for up to an aggregate of $1,000,000 in Equipment Line
Loans.  Borrower must elect a Fixed Rate for any Equipment Line Loan for the
period in which Linked Deposit Program benefits are received, which period may
not exceed forty-eight months, and the other terms and conditions of general
application to the Linked Deposit Program must be satisfied.
 
(c)           Interest shall accrue each day on each LIBOR Loan from and
including the first day of each Interest Period applicable thereto until, but
not including, the last day of each such Interest Period or the day the LIBOR
Loan is paid in full (if sooner) at a rate per annum equal to the LIBOR Rate, as
determined using LIBOR in effect on the following dates, as applicable:
 
23

--------------------------------------------------------------------------------


 
  (i)           for LIBOR Loans other than Daily LIBOR Loans, (A) for new LIBOR
Loans, two (2) LIBOR Business Days before the Draw Date; (B) for continuations
of and conversions to LIBOR Loans, the LIBOR Business Day the Lender receives
(or is deemed to receive) the required Notice in accordance with the terms of
this Agreement; (C) for LIBOR Loans where the Automatic Continuation Option is
in effect, the applicable Automatic Adjustment Rate Determination Date for such
LIBOR Loan, and
 
  (ii)          for Daily LIBOR Loans, at a rate per annum equal to the LIBOR
Rate in effect each day (or if such day is not a LIBOR Business Day, as fixed in
the same manner on the immediately preceding LIBOR Business Day, which day’s
rate shall, unless otherwise provided for, apply to the immediately succeeding
non-LIBOR Business Days).
 
(d)           After any conversion to a Base Rate Loan, interest shall accrue on
the Base Rate Loan from and including the first date a Loan becomes a Base Rate
Loan to, but not including, the day such Base Rate Loan is paid in full or
converted back to a LIBOR Loan, at the rate per annum equal to the Base
Rate.  Any change in the Base Rate shall be effective on the date of such
change.
 
5.4         Equipment Line Notes.  Borrower’s obligation to repay each Equipment
Line Loan shall be evidenced by an Equipment Line Note in substantially the form
of Exhibit E to this Agreement, with blanks appropriately completed, in favor of
Lender in the principal amount of such Equipment Line Loan.  In addition, for
any Equipment Line Note to which the Linked Deposit Program will apply, the
Borrower will execute and deliver to Lender a Linked Deposit Program Equipment
Line Note Rider in substantially the form of Exhibit F to this Agreement, with
blanks appropriately completed.
 
5.5         Payments.
 
(a)           Interest on outstanding Equipment Line Loans shall be paid in
immediately available funds to the Lender, in the case of LIBOR Loans on the
last day of the applicable Interest Period but no less often than every three
months, and in the case of Base Rate Loans or Fixed Rate Loans, on the first day
of each month.  All accrued and unpaid interest shall be due and payable on the
Revolving Credit Termination Date.
 
(b)           The principal of each Equipment Line Loan shall be repaid in
consecutive monthly installments on the first day of each month, each equal to
one-sixtieth of the original principal amount of the particular Equipment Line
Loan.  All Equipment Line Loans shall be repaid in full on the Revolving Credit
Termination Date.
 
5.6         Use of Proceeds.  Proceeds of the Equipment Line Loans shall be used
to finance the purchase price of capital equipment.
 
24

--------------------------------------------------------------------------------


 
ARTICLE 6 – GTC TERM LOAN FACILITY
 
6.1         GTC Term Loan.  Lender agrees, on the Closing Date, on the terms and
conditions hereinafter set forth, to make a term loan (the “GTC Term Loan”) to
Borrower in the principal amount of Five Million Dollars ($5,000,000).
 
6.2         Interest.
 
(a)           The GTC Term Loan shall be outstanding and bear interest as a
LIBOR Loan, initially as a Daily Rate LIBOR Loan.  Each LIBOR Rate shall be
effective for the applicable Interest Period.  Interest on the GTC Term Loan
shall be calculated on the basis of a year of 360 days for the actual number of
days elapsed.
 
(b)           Interest shall accrue each day on each LIBOR Loan from and
including the first day of each Interest Period applicable thereto until, but
not including, the last day of each such Interest Period or the day the LIBOR
Loan is paid in full (if sooner) at a rate per annum equal to the LIBOR Rate, as
determined using LIBOR in effect on the following dates, as applicable:
 
  (i)           for LIBOR Loans other than Daily LIBOR Loans, (A) for new LIBOR
Loans, two (2) LIBOR Business Days before the Draw Date; (B) for continuations
of and conversions to LIBOR Loans, the LIBOR Business Day the Lender receives
(or is deemed to receive) the required Notice in accordance with the terms of
this Agreement; (C) for LIBOR Loans where the Automatic Continuation Option is
in effect, the applicable Automatic Adjustment Rate Determination Date for such
LIBOR Loan, and
 
  (ii)          for Daily LIBOR Loans, at a rate per annum equal to the LIBOR
Rate in effect each day (or if such day is not a LIBOR Business Day, as fixed in
the same manner on the immediately preceding LIBOR Business Day, which day’s
rate shall, unless otherwise provided for, apply to the immediately succeeding
non-LIBOR Business Days).
 
(c)           After any conversion to a Base Rate Loan, interest shall accrue on
the Base Rate Loan from and including the first date a Loan becomes a Base Rate
Loan to, but not including, the day such Base Rate Loan is paid in full or
converted back to a LIBOR Loan, at the rate per annum equal to the Base
Rate.  Any change in the Base Rate shall be effective on the date of such
change.
 
6.3         Payments on GTC Term Loan.
 
(a)           The Borrower shall repay the principal amount of the GTC Term Loan
in consecutive monthly principal installments of $83,333 each.
 
(b)           Interest on the GTC Term Loan shall be paid to the Lender, in the
case of LIBOR Loans on the last day of the applicable Interest Period but no
less often than every three months, and in the case of Base Rate Loans on the
first day of each month.
 
25

--------------------------------------------------------------------------------


 
(c)           The entire remaining unpaid principal amount of the GTC Term Loan
and all accrued interest thereon shall be due and payable on the GTC Term Loan
Maturity Date, or sooner as otherwise provided in this Agreement.
 
6.4         GTC Term Loan Note.  Borrower’s obligation to repay the GTC Tem Loan
shall be evidenced by the GTC Term Loan Note in substantially the form of
Exhibit G to this Agreement, with blanks appropriately completed.
 
6.5         Use of Proceeds.  The proceeds of the GTC Term Loan shall be used by
Borrower for the GTC Transaction.
 
ARTICLE 7 – MORTGAGE SECURED TERM LOAN FACILITY
 
7.1         Mortgage Secured Term Loan.  Lender agrees, on the Closing Date, on
the terms and conditions hereinafter set forth, to make a term loan (the
“Mortgage Secured Term Loan”) to Borrower in the principal amount of Four
Million Dollars ($4,000,000).
 
7.2         Interest.
 
(a)           The Mortgage Secured Term Loan shall be outstanding and bear
interest as a LIBOR Loan, initially as a Daily Rate LIBOR Loan.  Each LIBOR Rate
shall be effective for the applicable Interest Period.  Interest on the Mortgage
Secured Term Loan shall be calculated on the basis of a year of 360 days for the
actual number of days elapsed.
 
(b)           Interest shall accrue each day on each LIBOR Loan from and
including the first day of each Interest Period applicable thereto until, but
not including, the last day of each such Interest Period or the day the LIBOR
Loan is paid in full (if sooner) at a rate per annum equal to the LIBOR Rate, as
determined using LIBOR in effect on the following dates, as applicable:
 
  (i)           for LIBOR Loans other than Daily LIBOR Loans, (A) for new LIBOR
Loans, two (2) LIBOR Business Days before the Draw Date; (B) for continuations
of and conversions to LIBOR Loans, the LIBOR Business Day the Lender receives
(or is deemed to receive) the required Notice in accordance with the terms of
this Agreement; (C) for LIBOR Loans where the Automatic Continuation Option is
in effect, the applicable Automatic Adjustment Rate Determination Date for such
LIBOR Loan, and
 
  (ii)          for Daily LIBOR Loans, at a rate per annum equal to the LIBOR
Rate in effect each day (or if such day is not a LIBOR Business Day, as fixed in
the same manner on the immediately preceding LIBOR Business Day, which day’s
rate shall, unless otherwise provided for, apply to the immediately succeeding
non-LIBOR Business Days).
 
(c)           After any conversion to a Base Rate Loan, interest shall accrue on
the Base Rate Loan from and including the first date a Loan becomes a Base Rate
Loan to, but not including, the day such Base Rate Loan is paid in full or
converted back to a LIBOR Loan, at the rate per annum equal to the Base
Rate.  Any change in the Base Rate shall be effective on the date of such
change.

 
26

--------------------------------------------------------------------------------

 
 
7.3          Payments on Mortgage Secured Term Loan.
 
(a)           The Borrower shall repay the principal amount of the Mortgage
Secured Term Loan in consecutive monthly principal installments of $22,222 each.
 
(b)           Interest on the Mortgage Secured Term Loan shall be paid to the
Lender, in the case of LIBOR Loans on the last day of the applicable Interest
Period but no less often than every three months, and in the case of Base Rate
Loans on the first day of each month.
 
(c)           The entire remaining unpaid principal amount of the Mortgage
Secured Term Loan and all accrued interest thereon shall be due and payable on
the Mortgage Secured Term Loan Maturity Date, or sooner as otherwise provided in
this Agreement.
 
7.4          Mortgage Secured Term Loan Note.  Borrower’s obligation to repay
the Mortgage Secured Tem Loan shall be evidenced by the Mortgage Secured Term
Loan Note in substantially the form of Exhibit H to this Agreement, with blanks
appropriately completed.
 
7.5          Use of Proceeds.  The proceeds of the Mortgage Secured Term Loan
shall be used by Borrower for the GTC Transaction.
 
ARTICLE 8 - CERTAIN GENERAL PROVISIONS
 
8.1          Notice and Manner of Borrowing; Continuations, Conversions and;
Funding.
 
(a)          General Requirements.
 
(i)           Each Revolving Credit Loan advanced hereunder shall be in the form
of a LIBOR Loan, and as elected by the Borrower each Equipment Line Loan may be
in the form of LIBOR Loans.  The GTC Term Loan and the Mortgage Secured Term
Loan shall be in the form of LIBOR Loans.
 
(ii)          The Lender may make any Revolving Credit Loan in reliance upon any
oral, telephonic, written, teletransmitted or other request (the “Request(s)”)
that the Lender in good faith believes to be valid and to have been made by
Borrower or on behalf of Borrower by an authorized person.  The Lender may act
on the Request of any authorized person until the Lender shall have received
from Borrower, and had a reasonable time to act on, written notice revoking the
authority of such authorized person.  The Lender shall incur no liability to
Borrower or to any other person as a direct or indirect result of making any
Revolving Credit Loan pursuant to this subsection.
 
(iii)         No more than five (5) LIBOR Rate tranches, not including Daily
LIBOR Rate Loans, may be outstanding at any one time.
 
(b)          Requests for LIBOR Loans.  Borrower shall give the Lender its
irrevocable Request for each LIBOR Loan specifying:

 
27

--------------------------------------------------------------------------------

 
 
(i)           the Draw Date for the LIBOR Loan, which may be the same day for
Daily LIBOR Loans and which must be at least two (2) LIBOR Business Days
following the date of the Request for other LIBOR Loans;
 
(ii)          the aggregate amount of such LIBOR Loan, which amount shall not be
less than the Minimum Borrowing Amount;
 
(iii)         the applicable LIBOR Rate selection and corresponding Interest
Period duration unless the Request is for a Daily LIBOR Loan; and
 
(iv)         whether the Automatic Continuation Option will be in effect for
such LIBOR Loan unless the Request is for a Daily LIBOR Loan.  The Automatic
Continuation Option shall be in effect for each Daily LIBOR Loan and for each
other LIBOR Loan unless otherwise specified by Borrower in writing.
 
(c)          Delivery of Requests and Notices.  Delivery of a Notice or Request
for a LIBOR Loan shall be made to the Lender at the address for notices in
Section 16.4, or such other address designated by the Lender from time to time.
 
(d)          Continuation Elections.  An authorized Person may, upon irrevocable
Request to the Lender in accordance with Section 8.1(e) below, elect to
continue, as of the last day of the applicable Interest Period, any or a portion
(subject to the Minimum Borrowing Amount limitation) of any LIBOR Loan with the
same or a different Interest Period, provided no partial continuation of a LIBOR
Loan with a different Interest Period shall reduce the outstanding principal
amount of the remaining LIBOR Loan with the same Interest Period to less than
the Minimum Borrowing Amount.
 
(e)          Notice of Continuation.
 
(i)          For an election under Section 8.1(d) above, an authorized person
must deliver to the Lender, by 2:00 p.m. (New York time) on a Business Day, a
written notice for an election under Section 8.1(d) (a “Notice”), specifying:
 
(A)          the aggregate amount of each LIBOR Loan to be continued;
 
(B)           the applicable LIBOR Rate selection and corresponding Interest
Period duration for each LIBOR Loan to be continued; and
 
(C)           whether the Automatic Continuation Option will be in effect for
each such LIBOR Loan.  The Automatic Continuation Option shall be in effect for
each LIBOR Loan, unless otherwise specified by Borrower in writing.
 
(ii)         For any election in accordance with Section 5.1(d) above, the
Continuation Date shall be the later of (A) the last day of the applicable
Interest Period, or (B) two (2) LIBOR Business Days following the date the
Lender receives the Notice of Continuation, except as otherwise determined by
the Lender in its sole discretion.  If a Notice is received after 2:00 p.m. (New
York time) on any Business Day, such Notice will be deemed to have been received
on the next Business Day.  Accordingly, as an example, if Borrower has a LIBOR
Loan with a one-month Interest Period ending on June 15 and wants to continue
the LIBOR Loan with a two- month Interest Period, Borrower must deliver to the
Lender an appropriate Notice of Continuation by no later than 2:00 p.m. (New
York time) on June 13 (assuming that June 13 is a Business Day and June 14 and
15 are LIBOR Business Days).

 
28

--------------------------------------------------------------------------------

 

(iii)        For LIBOR Loans with the Automatic Continuation Option in effect,
the Lender shall, at the end of each Interest Period, automatically continue
such LIBOR Loan with the same Interest Period unless a contrary Notice has been
received.
 
(iv)        The Lender may take action on any Notice in reliance upon any oral,
telephonic, written or teletransmitted Notice that the Lender in good faith
believes to be valid and to have been made by Borrower or on behalf of Borrower
by an authorized person.  No Notice may be delivered by e-mail.  The Lender may
act on the Notice from any authorized person until the Lender shall have
received from Borrower, and had a reasonable time to act on, written notice
revoking the authority of such authorized person.  The Lender shall incur no
liability to Borrower or to any other person as a direct or indirect result of
acting on any Notice under this Agreement.  The Lender, in its sole discretion,
may reject any Notice that is incomplete.
 
(f)          Expiration of Interest Period.  With respect to any LIBOR Loan for
which an Automatic Continuation Option is not in effect, if Borrower does not
deliver to the Lender an appropriate Notice of Continuation (in accordance with
the terms hereof) at least two (2) LIBOR Business Days before the end of an
Interest Period, the Lender shall have the right (but not the obligation) to
immediately, and without notice, convert such LIBOR Loan into a Daily LIBOR Loan
and such Loan shall continue as a Daily LIBOR Loan until two (2) LIBOR Business
Days after the Lender receives an appropriate Notice under Section 8.1(e)
electing a different Interest Period.  A Notice of Continuation received one (1)
LIBOR Business Day before the end of an Interest Period may not effectuate a
continuation of such Loan as a LIBOR Loan as of the last day of the Interest
Period.  Rather, such LIBOR Loan may be converted (in the manner described
above) to a Daily LIBOR Loan on the last day of the Interest Period.  Such
Notice of Continuation, however, will be deemed to be a Notice that will be
effective two (2) LIBOR Business Days from the date it is received (or deemed to
be received) by the Lender.
 
(g)          Conversion upon Default.  Unless the Lender shall otherwise consent
in writing, if (i) Borrower fails to pay when due, in whole or in part, the
Obligations, or (ii) there exists any Default, no conversion or continuation
elections by the Borrower shall be permitted, and the Lender, in its sole
discretion, may (i) permit any outstanding LIBOR Loan to continue until the last
day of the applicable Interest Period at which time such Loan shall
automatically be converted into a Base Rate Loan or (ii) convert any outstanding
LIBOR Loan into a Base Rate Loan before the end of the applicable Interest
Period applicable to such LIBOR Loan.  Nothing herein shall be construed to be a
waiver by the Lender to have any Loan accrue interest at the Default Rate or the
right of the Lender to charge and collect a Breakage Fee.
 
8.2          Method of Payment.  Borrower shall make each payment under this
Agreement and the Notes not later than 12:00 noon (New York time) on the date
when due in lawful money of the United States to the Lender at its Principal
Office in immediately available funds.  Borrower hereby authorizes the Lender,
if and to the extent payment is not made when due under this Agreement and the
Notes, to charge from time to time against any account of Borrower with the
Lender any amount as due.

 
29

--------------------------------------------------------------------------------

 

8.3          Illegality.  Notwithstanding any other provision in this Agreement,
if any applicable law, rule, or regulation, or any change therein, or any change
in the interpretation or administration thereof by any governmental authority,
central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by the Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank, or comparable agency shall make it unlawful or impossible, or
impractical as a result of a contingency occurring after the date of this
Agreement that materially affects the interbank market for the Lender to
maintain or fund LIBOR Loans, then upon notice to the Borrower, the outstanding
principal amount of all LIBOR Loans, together with interest accrued thereon, and
any other amounts payable to the Lender under this Agreement shall (a) at the
election of Borrower, be Converted into Base Rate Loans of the same principal
amount or, if no such election is made, be repaid (b) immediately upon demand of
the Lender if such change or compliance with such request, in the judgment of
the Lender, requires immediate repayment, or (c) at the expiration of the last
Interest Period to expire before the effective date of any such change or
request.
 
8.4          Disaster.  Notwithstanding anything to the contrary herein, if the
Lender determines (which determination shall be conclusive) that:
 
(a)           quotations of interest rates for the relevant deposits referred to
in the definition of LIBOR Rate are not being provided in the relevant amounts
or for the relative maturities for purposes of determining the rate of interest
on a LIBOR Loan as provided in this Agreement; or
 
(b)           the relevant rates of interest referred to in the definition of
LIBOR Rate upon the basis of which the rate for any such type of Loan is to be
determined do not accurately cover the cost to the Lender of making or
maintaining LIBOR Loans;
 
then the Lender shall forthwith give notice thereof to the Borrower, whereupon
(i) the obligation of the Lender to make LIBOR Loans shall be suspended until
the Lender notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, and (ii) at the election of Borrower, the LIBOR
Loans shall be Converted into Base Rate Loans of the same principal amount or,
if no such election is made, the Borrower shall repay in full the then
outstanding principal amount of each LIBOR Loan together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
Loan.

 
30

--------------------------------------------------------------------------------

 

8.5          Increased Cost.  From time to time upon notice to the Borrower from
the Lender, the Borrower shall pay to the Lender such amounts as the Lender may
determine to be necessary to compensate the Lender for any costs incurred by the
Lender which the Lender determines are attributable to its making or maintaining
any LIBOR Loans hereunder or its obligation to make any such Loans hereunder, or
any reduction in any amount receivable by the Lender under this Agreement or the
Notes in respect of any such Loans or such obligation (such increases in costs
and reductions in amounts receivable being herein called “Additional Costs”),
resulting from any change after the date of this Agreement in U.S. federal,
state, municipal, or foreign laws or regulations (including Regulation D), or
the adoption or making after such date of any interpretations, directives, or
requirements applying to a class of banks including the Lender of or under U.S.
federal, state, municipal, or foreign laws or regulations (whether or not having
the force of law) by any court or governmental or monetary authority charged
with the interpretation or administration thereof (“Regulatory Change”), which:
(a) changes the basis of taxation of any amounts payable to the Lender under
this Agreement or the Notes in respect of any such Loans (other than Taxes
imposed on the overall net income of the Lender for any of such Loans by the
jurisdiction where the Lender Principal Office is located); or (b) imposes or
modifies any reserve, special deposit, compulsory loan, or similar requirements
relating to any extensions or credit or other assets of, or any deposits with or
other liabilities of, the Lender (including any of such Loans or any deposits
referred to in the definition of LIBOR); or (c) imposes any other condition
affecting this Agreement or the Notes (or any such extensions of credit or
liabilities).  The Lender will notify the Borrower of any event occurring after
the date of this Agreement which will entitle the Lender to compensation
pursuant to this Section 8.5 as promptly as practicable after it obtains
knowledge thereof and determines to request such compensation, but in no event
will Borrower be liable for Additional Costs arising from any Regulatory Change
which occurred more than six (6) months before the date of such notice.
 
Determinations by the Lender for purposes of this Section 8.5 of the effect of
any Regulatory Change on its costs of making or maintaining Loans or on amounts
receivable by it in respect of Loans, and of the additional amounts required
compensate any the Lender in respect of any Additional Costs, shall be
conclusive, provided that such determinations are made on a reasonable basis.
 
8.6          Risk-Based Capital.  In the event that the Lender determines that
with respect to any LIBOR Loans hereunder (a) compliance with any judicial,
administrative, or other governmental interpretation of any law or regulation or
(b) compliance by the Lender or any corporation that Controls Lender with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) has the effect of requiring an increase
in the amount of capital required or expected to be maintained by the Lender or
any corporation that Controls the Lender, and the Lender determines that such
increase is based upon its obligations hereunder, and other similar obligations,
the Borrower shall pay to the Lender, such additional amount as shall be
certified by the Lender to be the amount allocable to the Lender’s obligations
to the Borrower hereunder.  The Lender will notify the Borrower of any event
occurring after the date of this Agreement that will entitle the Lender to
compensation pursuant to this Section 8.6 as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation, but in no
event will the Borrower be liable for any compensation hereunder based on any
event which occurred more than six (6) months before the date of such notice.
 
Determinations by the Lender for purposes of this Section 8.6 of the effect of
any increase in the amount of capital required to be maintained by the Lender
and of the amount allocable to the Lender’s obligations to the Borrower
hereunder shall be determined by the Lender acting reasonably and in good faith
using averaging and attribution methods that are reasonable, provided, however,
absent manifest error, the Lender’s computation shall be final, conclusive, and
binding.

 
31

--------------------------------------------------------------------------------

 
 
8.7          Funding Loss Indemnification.  Upon notice to Borrower from the
Lender, Borrower shall pay to the Lender such amount or amounts as shall be
sufficient (in the reasonable opinion of the Lender) to compensate it for any
loss, cost, liability, funding loss, or expense (in each case whether by reason
of any reduction in yield, the liquidation or reemployment of any deposit or
other funds acquired by the Lender, the fixing of any interest rate payable on
LIBOR Loans, or otherwise) (“Breakage Costs”) incurred directly or indirectly as
a result of:
 
(a)           any payment of a LIBOR Loan on a date other than the last day of
the Interest Period for such Loan including, but not limited to acceleration of
the Loans; or
 
(b)           any failure by Borrower to borrow or convert a LIBOR Loan on the
date for borrowing or conversion specified in the relevant notice under Section
8.1, or
 
(c)           any failure by Borrower to pay a LIBOR Loan on any date for
payment specified in Borrower’s written notice of intention to pay such LIBOR
Loan, or
 
(d)           other event pursuant to which a LIBOR Loan is converted to a Base
Rate Loan.
 
8.8          Administrative Expenses.  Borrower shall pay any reasonable fees,
expenses and disbursements, including reasonable legal fees, of the Lender
related to this Agreement, the Obligations, the perfection and protection of any
collateral security required hereunder, the transactions contemplated by this
Agreement, and the administration of this Agreement and the Obligations.  Such
payments shall be due on the Closing Date and thereafter as incurred by the
Lender.
 
8.9          Collection Costs.  At the request of the Lender, Borrower shall
promptly pay any reasonable fees, expenses and disbursements, including
reasonable legal fees, of the Lender in connection with collection of any of the
Obligations or enforcement of any of the Lender’s rights hereunder or under the
Loan Documents.  This obligation shall survive the payment of any Notes executed
hereunder.  The Lender may apply any payments of any nature received by it first
to the payment of Obligations under this Section 8.9, notwithstanding any
conflicting provision contained in this Agreement or any other agreement with
the Borrower.
 
8.10        Default Interest Rate.  Upon the occurrence of an Event of Default,
notwithstanding anything else herein, the rate of interest on each of the
Obligations shall be automatically increased to a rate at all times equal to
three percentage points (3%) above the rate of interest otherwise in effect,
such increased rate and fees to remain in effect through and including the
satisfaction and payment in full of all of the Obligations and the termination
of the Commitment, or written waiver of such Event of Default by the Lender.
 
8.11        Late Payment Fees.  Payments of principal and/or interest not made
in full before the date five (5) Business Days after the date due shall be
subject to a processing charge of five percent (5%) of the payment due.

 
32

--------------------------------------------------------------------------------

 

8.12        Payment of Fees.  Borrower hereby authorizes the Lender to withdraw
an amount equal to the fees which are due and payable hereunder from any of its
accounts with the Lender if not paid on the due date for such fees.  The Lender
shall advise the Borrower of any such withdrawals, provided, however, that
failure by the Lender to give the Borrower such advice shall not prevent the
Lender from making any such withdrawals under this Section 8.12.
 
8.13        Prepayments.
 
(a)           LIBOR Loans are prepayable only at the end of the respective
applicable Interest Periods, and Breakage Costs will apply to any payment of
principal for any reason during an applicable Interest Period, including without
limitation by reason of acceleration.  Prepayments of Fixed Rate Loans are
subject to payment of the Prepayment Premium.  Prepayments of Base Rate Loans
may be made without premium or penalty.
 
(b)           The Lender reserves the right to require advance notice for all
prepayments of Loans.
 
(c)           Voluntary principal prepayments of the 2008 Term Loan, GTC Term
Loan, and Mortgage Secured Term Loan, respectively, must be in minimum amounts
of $500,000 each.
 
(d)           Mandatory principal prepayments of first the 2008 Term Loan, then
the GTC Term Loan, then the Mortgage Secured Term Loan, and then any Equipment
Line Loans shall be made within five Business Days after the date received by
any Credit Party of and in an amount equal to (i) one hundred percent (100%) of
Net Cash Proceeds of any Asset Disposition outside of the ordinary course of
business if the aggregate Net Cash Proceeds exceed $100,000 (cumulatively and in
the aggregate), and (ii) one hundred percent (100%) of the Net Cash Proceeds
from any Casualty Event.  In the event of a mandatory prepayment, the Lender
will waive any Prepayment Premium related to such prepayment of any Fixed Rate
Loan.
 
(e)           Mandatory principal prepayments, each equal to fifty percent (50%)
of Excess Cash Flow for the Fiscal Year last ended, shall be made within ninety
(90) days after the end of each Fiscal Year, and shall be applied first to the
GTC Term Loan, and then to the Mortgage Secured Term Loan.
 
(f)           Prepayments of the 2008 Term Loan, GTC Term Loan, Mortgage Secured
Term Loan and Equipment Line Notes shall be applied to the principal
installments in the inverse order of their maturities.
 
(g)           If by reason of an Event of Default the Lender elects to declare
the Obligations to be immediately due and payable and/or to reduce or terminate
the Commitment, then any Breakage Costs and the Prepayment Premium shall become
due and payable in the same manner as though the Borrower had voluntarily
prepaid the Notes.
 
8.14        Obligations Related to Rate Management Transactions.  In the event
that the Borrower enters into any Rate Management Transaction with the Lender,
any costs incurred by the Lender or its affiliates in connection therewith,
including any interest, expenses, fees, premiums, penalties or other charges
associated with any obligations undertaken by the Lender or its Affiliates to
hedge or offset the Lender’s or its affiliates obligations pursuant to such
agreement, or the termination of any such obligations, shall be deemed
additional interest and/or a related expense (to be determined in the sole
discretion of the Lender) and due as part of the Obligations and secured by all
collateral for and covered by all guarantees of the Obligations to the full
extent thereof, and included in any judgment in any proceeding instituted by the
Lender.

 
33

--------------------------------------------------------------------------------

 

8.15        Payments Due on Non-Business Days.  Whenever any payment to be made
under this Agreement or under the Notes shall be stated to be due on a day other
than a Business Day, such payments shall be made on the next succeeding Business
Day, and such extension of time shall be included in the computation of the
payment of interest and the commitment fee, as the case may be, except, in the
case of a LIBOR Loan, if the result of such extension would be to extend such
payment into another calendar month, such payment shall be made on the
immediately preceding LIBOR Business Day.
 
ARTICLE 9 - REPRESENTATIONS OF BORROWER
 
The Borrower represents and warrants to the Lender as follows:
 
9.1          Organization and Power.
 
(a)           Each of the Credit Parties is duly organized, validly existing and
in good standing under the laws of its state of incorporation and is duly
qualified to transact business and in good standing in all other states and
jurisdictions in which it is required to qualify or in which failure to qualify
could have a Material Adverse Effect.  The jurisdictions of formation and
qualification for each of the Credit Parties are described in Schedule 9.1.
 
(b)           Each of the Credit Parties has full power and authority to own its
properties, to carry on its business as now being conducted, to execute, deliver
and perform the Agreement and all related documents and instruments, and to
consummate the transactions contemplated hereby.
 
9.2          Proceedings of Borrower.
 
(a)           All necessary action on the part of the Credit Parties relating to
authorization of the execution and delivery of this Agreement and all related
documents and instruments, and the performance of the Obligations of the Credit
Parties, hereunder and thereunder has been taken.  This Agreement and all
related documents and instruments constitute legal, valid and binding
obligations of the Credit Parties, as applicable, enforceable in accordance with
their respective terms.
 
(b)           The execution and delivery by the Borrower of this Agreement and
all related documents and agreements, and the performance by each of the Credit
Parties of their respective obligations under this Agreement, the Security
Documents and all related documents and agreements will not violate any
provision of law or their respective Organization Documents.  The execution,
delivery and performance of this Agreement, the Security Documents and all
related documents and agreements, and the consummation of the transactions
contemplated hereby will not violate, be in conflict with, result in a breach
of, or constitute a default under any agreement to which any of the Credit
Parties is a party or by which any of its properties is bound, or any order,
writ, injunction, or decree of any court or governmental instrumentality, and
will not result in the creation or imposition of any lien, charge or encumbrance
upon any of its properties, and do not require the consent or approval of any
governmental authority.

 
34

--------------------------------------------------------------------------------

 
 
9.3          Approvals.  No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for those that
have otherwise been obtained or made on or prior to the date of this Agreement
or as otherwise required hereby and which remain in full force and effect on the
date of this Agreement), or exemption by, any Governmental Authority, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of any Loan
Document or the legality, validity, binding effect or enforceability of any such
Loan Document.
 
9.4          Capitalization.  All of the outstanding Capital Securities of
Borrower are duly authorized, validly issued and fully paid.  All of the Capital
Securities of each of Borrower’s Subsidiaries are owned by Borrower or a
Subsidiary of Borrower.
 
9.5          Litigation.  Except as set forth on Schedule 9.5, as of the date
hereof there is no action, suit or proceeding at law or in equity by or before
any court or any federal, state, municipal or other governmental department,
commission, board, bureau, instrumentality or other agency, domestic or foreign,
pending or, to the knowledge of the Credit Parties, threatened against or
affecting the Credit Parties that brings into question the legality, validity or
enforceability of this Agreement or the transactions contemplated hereby or
that, if adversely determined, is not adequately covered by insurance and would
have a Material Adverse Effect.
 
9.6          Financial Statements and Condition.
 
(a)           The audited consolidated balance sheets of Borrower as of the
Fiscal Year ended September 30, 2009, and the related statements of operation,
stockholders equity and cash flows (including supporting footnote disclosures)
for the Fiscal Years then ended, with the opinion of EFP Rotenberg, all
heretofore furnished to the Lender, have been prepared in accordance with GAAP
consistently applied throughout the periods indicated, are all true and correct
in all material respects and present fairly the financial condition of IEC and
IECW&C at the date of said financial statements and the results of operations
for the Fiscal Year then ended.  The internally prepared balance sheet of GTC
for the Fiscal Year-to-date and October, 2009 Fiscal Month end, and the related
statements of operation, stockholders equity and cash flows for the periods then
ended, all heretofore furnished to the Lender, have been prepared in accordance
with GAAP (absent footnote disclosures and customary year end adjustments)
consistently applied throughout the periods indicated, are all true and correct
in all material respects and present fairly the financial condition of GTC at
the date of said financial statements and the results of GTC operations for the
fiscal period then ending.  The internally prepared balance sheet for the Credit
Parties as of the October, 2009 Fiscal Month end is true and correct in all
material respects and fairly represents the information therein applicable to
the Closing Date Borrowing Base Certificate of the Credit Parties.  The
financial statements described in this Section 9.6 are collectively called the
“Financial Statements”.  The Credit Parties as of such dates did not have any
significant liabilities, contingent or otherwise, including liabilities for
taxes or any unusual forward or long-term commitments which were not disclosed
by or reserved against in the Financial Statements, and at the present time
there are no material unrealized or anticipated losses from any unfavorable
commitments of the Credit Parties.

 
35

--------------------------------------------------------------------------------

 
 
(b)           On and as of the date of this Agreement, and after giving effect
to all Debt (including the Loans) and Liens created by the Credit Parties in
connection therewith and the GTC Transaction, (i) the sum of the assets, at a
fair valuation, of the Borrower (standing alone) and the Credit Parties (taken
as a whole) will exceed its and their debts, (ii) the Borrower (standing alone)
and the Credit Parties (taken as a whole) has and have not incurred and does or
do not intend to incur, and does or do not believe that it or they will incur,
debts beyond its or their ability to pay such debts as such debts mature, and
(iii) the Borrower (standing alone) and the Credit Parties (taken as a whole)
will have sufficient capital with which to conduct its and their respective
businesses.  For purposes of this Section 9.6(b), “debt” means any liability on
a claim, and “claim” means (i) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, legal, equitable, secured, or unsecured or (ii) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, secured or unsecured.  The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
 
9.7          Material Adverse Changes.  As of the date of this Agreement, since
the respective dates of the Financial Statements there has been no Material
Adverse Effect, except for changes disclosed prior to the date of this Agreement
by the Borrower either (i) in writing to the Lender or (ii) in the Borrower’s
filings with the Securities and Exchange Commission.
 
9.8          Taxes.  Each of the Credit Parties have filed or caused to be filed
when due all federal tax returns or extensions and all state and local tax
returns or extensions that are required to be filed, and have paid or caused to
be paid all Taxes as shown on said returns or any assessment received.  The
filed returns accurately reflect in all material respects all liability for
Taxes of the Credit Parties, as applicable, for the periods covered
thereby.  Each of the Credit Parties has paid all material Taxes payable by it
which have become due, other than those that are being contested in good faith
and adequately disclosed and fully provided for on the consolidated financial
statements of the Credit Parties in accordance with GAAP.  None of the Credit
Parties’ tax returns are being audited on the date of this Agreement and none of
the Credit Parties have been notified of any intention by any taxing authority
to conduct such an audit.
 
9.9          Properties; Liens.  Except as would not have a Material Adverse
Effect, (a) the Credit Parties have good and marketable title to all of their
properties and assets, including without limitation, the properties and assets
reflected in the Financial Statements free and clear of all Liens, except for
Permitted Liens, and (b) the Credit Parties have a valid leasehold estate and
undisturbed peaceable possession under all leases under which they are
operating, all of which are in full force and effect and none of which contain
unusual or burdensome provisions that may materially adversely affect the
operations of the Credit Parties.
 
9.10        Debt.  Except for Permitted Debt, the Credit Parties have no
outstanding Debt.

 
36

--------------------------------------------------------------------------------

 
 
9.11        Franchises; Permits.  Each of the Credit Parties has obtained and is
in compliance with all licenses, permits, franchises, and governmental
authorizations necessary for the ownership of its properties and the conduct of
its business, for which failure to comply could reasonably be expected to have a
Material Adverse Effect.
 
9.12        Compliance With Law.
 
(a)           None of the Credit Parties is in violation of any laws,
ordinances, governmental rules, requirements, or regulations, or any order,
writ, injunction or decree of any court or federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, to which it is subject which violation could reasonably be
expected to have a Material Adverse Effect.
 
(b)           To the extent applicable, each of the Credit Parties is in
compliance with the (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Patriot Act, except in each case
such noncompliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(c)           Neither the Borrower nor any of the Credit Parties, nor, to the
knowledge of the Borrower, any director, officer, agent, employee (whether full
time or contract), representative or other person acting on behalf of the Credit
Parties has, in the course of its actions for, or on behalf of, the Credit
Parties, (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity, (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government Person or employee (whether full time or contract) from corporate
funds, (iii) violated or is in violation of any provision of the U.S. Foreign
Corrupt Practices Act of 1977, as amended, or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government Person or employee (whether full time or
contract).
 
9.13        Intellectual Property; Authorizations.  The Credit Parties own,
possess or have licenses for all of the patents, trademarks, service marks,
trade names, copyrights, licenses, authorizations, trade secrets, proprietary
information and know-how, and all rights with respect to the foregoing
(collectively, the “Intellectual Property”), necessary to the conduct of their
business as now conducted.  A complete list of all such Intellectual Property
with respect to which registrations have been issued by the U.S. Patent and
Trademark Office, the U.S. Copyright Office, or any comparable foregoing
governmental authority is set forth on the Schedule 9.13.  Except as disclosed
in Schedule 9.5, to the knowledge of the Credit Parties, no product, process,
method, substance, part or other material presently contemplated to be sold by
or employed by any of the Credit Parties in connection with its business
infringes or may infringe any patent, trademark, service mark, trade name,
copyright, license or other right owned by any other person.  Except as
disclosed in Schedule 9.5, there is no pending or threatened claim or litigation
against or affecting any of the Credit Parties contesting its right to sell or
use any such product, process, method, substance, part or other material.  There
is no pending or proposed any patent, invention, device application or principle
or any statute, law, rule, regulation, standard or code which would prevent,
inhibit or render obsolete the production or sale of any products of, or
substantially reduce the projected revenues of or otherwise have a Material
Adverse Effect.

 
37

--------------------------------------------------------------------------------

 

9.14        Contracts and Agreements.  None of the Credit Parties is a party to
any contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect, and each the Credit Parties is in compliance in all
material respects with all material contracts and agreements to which it is a
party.
 
9.15        Subsidiaries and Affiliates.  Except Affiliates and Subsidiaries
listed on Schedule 9.15 and Subsidiaries permitted by Section 12.10 below,
Borrower has no Subsidiaries or Affiliates.  The jurisdiction of formation and
ownership of each of the Subsidiaries listed on Schedule 9.15 is set forth on
such Schedule.
 
9.16        Governmental Contracts.
 
(a)           None of the Credit Parties has knowledge of (i) an existing
Organizational Conflict of Interest, as defined by the Federal Acquisition
Regulation (“FAR”) 2.101, that has not been resolved through an appropriate
mitigation plan or (ii) circumstances that could be reasonably likely to
negatively affect in any material respects the Credit Parties’ ability to be
awarded government contracts similar to those which the any of the Credit
Parties is currently performing.
 
(b)           None of the Credit Parties has knowledge of any payment by any
Credit Parties to any Person in connection with any material government contract
made in violation of applicable procurement statutes, regulations or the
provisions of any of the Credit Parties’ material government contracts.
 
(c)           With respect to each government contract to which any of the
Credit Parties is a party or bound, (i) neither the United States Government nor
any prime contractor, subcontractor or other Person has notified any of the
Credit Parties, in writing or otherwise, that any of the Credit Parties has
breached or violated any requirement of law, or material certificate or
representation, or any clause which has resulted in a cure notice which in each
case, either individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect and (ii) solely with respect to material
government contracts, no termination for default is currently in effect
pertaining to any such material government contract.
 
(d)           (i) Neither any of the Credit Parties or any of their respective
directors or officers is (or during the last five (5) years has been) under
civil investigation by the United States Department of Justice or a state
attorney general or under criminal investigation by any Governmental Authority,
or is under indictment by any Governmental Authority with respect to any
irregularity, misstatement or omission arising under or relating to any
activities of the Credit Parties under a government contract and (ii) during the
last five (5) years, none of the Credit Parties has made a voluntary disclosure
to the United States Government with respect to any irregularity, misstatement
or omission arising under or relating to a government contract, except, in each
case, for any such investigation, indictment, voluntary disclosure,
irregularity, misstatement or omission which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 
38

--------------------------------------------------------------------------------

 
 
(e)           There exist (i) no outstanding material claims against the Credit
Parties, either by the United States Government or by any prime contractors,
subcontractor, vendor or other third party, arising under or relating to any
government contract and (ii) no disputes between the any of the Credit Parties
and the United States Government under the Contract Disputes Act or any other
Federal statute or between any of the Credit Parties and any prime contractor,
subcontractor or vendor arising under or relating to any government contract,
which, either individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.
 
(f)           None of the Credit Parties or any of their respective directors,
officers, owners, partners, or to the knowledge of the foregoing, employees, is
(or during the last five (5) years has been) suspended or debarred from doing
business with the United States Government or is (or during such period was) the
subject of a finding of non-responsibility or ineligibility for United States
Government contracting.
 
(g)           No notice of suspension, debarment, cure notice, show cause notice
or notice of termination for default is in effect which, either individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect has been issued by the United States Government to any of the Credit
Parties and none of the Credit Parties is a party to any pending, or to the
Borrower’s knowledge threatened, suspension, debarment, termination for default
issued by the United States Government or other adverse United States Government
action or proceeding in connection with any contract with the United States
Government which, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.
 
(h)           No cost incurred pertaining to any government contract of any of
the Credit Parties has been disallowed by the United States Government or any of
its agencies or, to the knowledge of any of the Credit Parties, is the subject
of any investigation or which, either individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.
 
(i)           On the date hereof the cost accounting systems and government
property management systems with respect to the material government contracts of
the Credit Parties comply in all material respects with the applicable cost
accounting standards set forth in FAR Sections 30 and 45 respectively.
 
9.17        ERISA.  Except as set forth on the Schedule 9.17:
 
(a)           Identification of Plans.  (i) Neither any Credit Party, nor any
ERISA Affiliate, maintains or contributes to, or has maintained or contributed
to, any Plan that is an ERISA Plan, and (ii) none of the Credit Parties and
their ERISA Affiliates maintains or contributes to, or have maintained or
contributed to, any Plan that is an Executive Arrangement.
 
(b)           Compliance.  Each Plan has at all times been maintained, by its
terms and in operation, in accordance with all applicable laws, except such
noncompliance (when taken as a whole) that will not have a Material Adverse
Effect.

 
39

--------------------------------------------------------------------------------

 
 
(c)           Liabilities.  Neither any of the Credit Parties, nor any ERISA
Affiliate, is currently, and has not been obligated in the last six (6) years to
make contributions (directly or indirectly) to a Multiemployer Plan, and nor is
currently subject to any liability (including withdrawal liability), tax or
penalty whatsoever to any person whomsoever with respect to any Plan including,
but not limited to, any tax, penalty or liability arising under Title I or Title
IV or ERISA or Chapter 43 of the Internal Revenue Code, except such liabilities
(when taken as a whole) as will not have a Material Adverse Effect.
 
(d)           Funding.  Each Credit Party and each ERISA Affiliate have made
full and timely payment of all amounts (i) required to be contributed under the
terms of each Plan and applicable law and (ii) required to be paid as expenses
of each Plan.  No Plan has an “amount of unfunded benefit liabilities” (as
defined in Section 4001(a)(18) of ERISA).
 
9.18        Employment and Labor Relations.  None of the Credit Parties is
engaged in any unfair labor practice that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.  There is
(i) no unfair labor practice complaint pending against and of the Credit Parties
or, to the knowledge of the Borrower, threatened against any of them, before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against any of the Credit Parties or, to the knowledge of the Borrower,
threatened against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against any of the Credit Parties or, to the knowledge of the
Borrower, threatened against any of the Credit Parties, (iii) no union
representation question exists with respect to the employees of any of the
Credit Parties, (iv) no equal employment opportunity charges or other claims of
employment discrimination are pending or, to the Borrower’s knowledge,
threatened against any of the Credit Parties, (v) no wage and hour department
investigation has been made of any of the Credit Parties, except (with respect
to any matter specified in clauses (i) through (v) above, either individually or
in the aggregate) such as could not reasonably be expected to have a Material
Adverse Effect, and (vi) the Credit Parties have in place all current
affirmative action plans applicable to their respective business operations and
are in material compliance with all laws and regulations governing such
affirmative action plans, including, without limitation, compliance with the
terms set forth in such plans.
 
9.19        Security Documents.  The Security Documents are effective to create
in favor of the Lender legal, valid and enforceable (subject to bankruptcy and
creditors’ rights generally) security interests in all non-real estate property
and assets of the Credit Parties, all of which are part of the Collateral.  When
(i) financing statements in appropriate form are filed in the applicable offices
required by the Uniform Commercial Code and (ii) upon the taking of possession
or control by the Lender of any Collateral in which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Lender to the extent possession or control by the Lender is
required by the Security Documents), the Lender shall have a fully perfected
first priority Lien on, and security interest in, all right, title and interest
of the Credit Parties in the Collateral to the extent such Lien and security
interest can be perfected by the filing of a financing statement pursuant to the
UCC or by possession or control by the Lender, in each case prior and superior
in right to any other Person, other than any holder of Permitted Liens.  Without
limitation to the foregoing, no consent of any Person including any other
general or limited partner, any other member of a limited liability company, any
other shareholder or any other trust beneficiary is necessary in connection with
the creation, perfection or first priority status of the security interest of
the Lender in any equity interests pledged to the Lender under the Security
Documents or the exercise by the Lender of the voting or other rights provided
for in the Security Documents or the exercise of remedies in respect thereof.
 
40

--------------------------------------------------------------------------------


 
9.20        Disclosure.  Neither this Agreement, any Loan Document nor any other
document, certificate or statement furnished to the Lender by or on behalf of
any Credit Party in connection herewith contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein not misleading, if, in either case, such
fact is material to an understanding of the financial condition, performance or
prospects of the Credit Parties, taken as a whole or their business or
operations, taken as a whole, or the ability of the Credit Parties to fulfill
their obligations under this Agreement or by any Loan Documents to which they
are parties.
 
ARTICLE 10 - CONDITIONS OF LENDING
 
10.1        Loans.  The following conditions must be satisfied before the Lender
shall have any obligation to make Loans on the Closing Date under this
Agreement:
 
(a)           Performance.  Borrower shall have performed and complied with all
agreements and conditions required to be performed or complied with by it prior
to or at the time each Loan is made.
 
(b)           Opinion of Counsel.  As of the Closing Date, the Credit Parties
shall have delivered a favorable opinion of their counsel, in form and substance
satisfactory to the Lender.
 
(c)           Documents to be Delivered.  Borrower shall have executed and
delivered or have caused to be executed and delivered to the Lender all Loan
Documents in form and substance satisfactory to Lender, and all Loan Documents
shall be in full force and effect.
 
(d)           Certified Resolutions.  As of the Closing Date the Borrower and
Guarantors shall have delivered a certificate of their respective corporate
secretaries certifying (i) resolutions duly adopted by their respective Boards
of Directors authorizing the execution, delivery and performance of the Loan
Documents to which each is a party and the consummation of the transactions
contemplated hereby and thereby, as applicable, which resolutions shall remain
in full force and effect so long as any of the Obligations are outstanding or
the Commitment has not been terminated, (ii) true and complete copies of their
respective Certificates of Incorporation and By-Laws and (iii) the incumbency of
their respective officers authorized to execute, deliver and perform this
Agreement or the Loan Documents, as applicable.
 
(e)           Fees and Taxes.  Borrower shall have paid all filing fees, taxes,
and assessments related to the borrowings and the perfection of any interests in
collateral security required hereunder.
 
(f)           Insurance.  Borrower shall have delivered evidence satisfactory to
the Lender of the existence of insurance required hereby, including evidence of
property and liability insurance required for GTC.

 
41

--------------------------------------------------------------------------------

 
 
(g)           Other Documents and Agreements.  On or before the date of this
Agreement, the Borrower shall have executed and/or delivered such other
documents, instruments, and agreements as the Lender and its legal counsel may
reasonably require in connection with the transactions contemplated hereby.
 
(h)           Certificates of Good Standing; Searches.  As of the Closing Date,
Borrower shall have delivered to the Lender (a) certificates of good standing
from appropriate state officials to the effect that Borrower and each Guarantor
is in good standing in the respective states of their incorporation as well as
in all other states in which qualification is necessary to carry on their
businesses as presently conducted and (b) UCC, judgment, bankruptcy and tax
searches covering Borrower and each Guarantor in all jurisdictions deemed
necessary by the Lender, the results of all of which shall be satisfactory to
the Lender in all respects.
 
(i)            Representations.  The representations and warranties of the
Credit Parties contained herein shall be true and correct in all material
respects.
 
(j)            Consents and Approvals.  The Lender shall have received evidence
of receipt of all governmental, shareholder and other, if any, consents and
approvals necessary in connection with the related financings and other
transactions contemplated under this Agreement, except where the failure to
obtain such consents or approvals would not, individually or in the aggregate,
have a Material Adverse Effect.
 
(k)           Litigation.  The Lender shall have been informed of any suit,
investigation or proceeding pending in any court or before any arbitrator or
governmental authority that would reasonably be expected either to have a
Material Adverse Effect or to materially adversely affect the ability of any of
the Credit Parties to perform its respective obligations under this Agreement,
and no such suits, investigations, or proceedings shall be pending.
 
(l)            Patriot Act.  To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001).  To the knowledge of the
Borrower, no part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
 
(m)          Minimum Borrowing Capacity.  The Lender shall have received
evidence satisfactory to it that Borrower has at least $2,000,000 of remaining
availability under the Borrowing Base after the Revolving Credit Loans to be
made on the Closing Date.
 
(n)           Landlord Waivers.  The Lender shall have received a waiver in form
and substance satisfactory to Lender from each landlord of premises on which the
Lender’s collateral is located and that is not owned by a Credit Party, except
that no waiver shall be required from the City of Albuquerque, New Mexico.

 
42

--------------------------------------------------------------------------------

 
 
(o)          GTC Transactions.  On or before the Closing Date, the Lender shall
have reviewed and approved the final form, substance, terms, and conditions of
the GTC Transaction and the Stock Purchase Agreement related thereto, including
the Lender’s review and satisfaction with the proposed organizational and legal
structure, tax assumptions, final projections, purchase allocation, accounting,
due diligence, legal opinions, and other related matters.
 
(p)          Field Audit.  On or before the Closing Date, the Lender shall have
received the results of a field audit of GTC’s assets and operations performed
at Borrower’s expense, the results of which must be satisfactory to Lender.
 
(q)          Mortgage.  On or before the Closing Date the Lender shall have
received the following with respect to the Mortgaged Property:
 
(i)           the Mortgage securing the face amount of $8,000,000, in form
satisfactory to the Lender, covering the leasehold interest of GTC in the
Mortgaged Property,
 
(ii)          an appraisal, in form satisfactory to the Lender showing a market
value of the Mortgaged Property of at least $5,333,333,
 
(iii)         a mortgagee title insurance policy covering the Mortgaged
Property, in form and substance satisfactory to Lender,
 
(iv)         an Environmental Report prepared for Lender covering the Mortgaged
Property, with results satisfactory to Lender,
 
(v)          evidence satisfactory to Lender of payment of all taxes and
assessments related to the Mortgaged Property that are currently due,
 
(vi)         a certification that the Mortgaged Property is not located in a
flood hazard area, or if it is so located, flood hazard insurance covering the
same,
 
(vii)        arrangements satisfactory to the Lender with the seller in the GTC
Transaction related to discharge or assignment of the BOA Mortgage as more
specifically described in Section 11.14(d), and
 
(viii)       assurances satisfactory to the Lender of matters related to New
Mexico law from New Mexico legal counsel.
 
(r)           No Material Adverse Effect.  There has been no Material Adverse
Effect with respect to the Credit Parties, including GTC.
 
10.2        Subsequent Loans and Letters of Credit.  The obligation of the
Lender to make any Revolving Credit Loans or Equipment Line Loans shall at all
times be subject to the following continuing conditions:

 
43

--------------------------------------------------------------------------------

 
 
(a)           Representations and Warranties.  The representations and
warranties of the Credit Parties contained herein shall be true and correct in
all material respects as of the date of making of each such advance (except
those which are specific as to a date certain), with the same effect as if made
on and as of such date.
 
(b)           No Material Adverse Effect.  Since the date of this Agreement,
there has been no Material Adverse Effect.
 
(c)           No Defaults.  There shall exist no Default or Event of Default at
the time each Loan is to be made.
 
10.3        Notice of Borrowing Representation.  Each Notice of Borrowing given
by a Borrower in accordance with Section 8.1 hereof and the acceptance by
Borrower of the proceeds of a Revolving Credit Loan and/or Equipment Line Loan
shall constitute a representation and warranty by the Borrower, made as of the
time of the making of such Loan, that the conditions specified in Sections 10.1
and 10.2 have been fulfilled as of such time.
 
ARTICLE 11 - AFFIRMATIVE COVENANTS OF BORROWER
 
So long as any Obligations shall be outstanding, the Commitment shall be in
effect, or this Agreement remains in effect, unless the Lender otherwise
consents in writing, the Credit Parties shall:
 
11.1        Financial Statements; Other Information.
 
(a)           Furnish to the Lender as soon as available, but in no event later
than ninety (90) days after the close of each Fiscal Year in which this
Agreement remains in effect, copies of annual consolidated financial statements
of the Borrower in reasonable detail satisfactory to the Lender prepared in
accordance with GAAP on a consistent basis audited by and with an unqualified
opinion from an independent certified public accountant satisfactory to the
Lender.  Said financial statements shall include at least a consolidated and
consolidating balance sheet and consolidated and consolidating statements of
operations, stockholder’s equity and cash flow, and shall be accompanied by a
copy of any management letter prepared by such accountants.  Such financial
statements shall be accompanied by a certificate of the Chief Financial Officer
of Borrower to the effect that no Event of Default or Default has occurred.
 
(b)           Furnish to the Lender unaudited financial statements not more than
forty-five (45) days after the close of each Fiscal Quarter.  Said statements
shall be in reasonable detail satisfactory to the Lender, shall be prepared in
accordance with GAAP, shall include at least a consolidated and consolidating
balance sheet and a consolidated and consolidating statements of operations,
stockholder’s equity and cash flow.  Said financial statements shall be
certified to be true and correct to the best knowledge of the Chief Financial
Officer of Borrower.  Such financial statements shall be accompanied by a
certificate of the Chief Financial Officer of Borrower to the effect that no
Event of Default or Default has occurred.

 
44

--------------------------------------------------------------------------------

 

(c)           Furnish to the Lender unaudited financial statements not more than
forty-five (45) days after the close of each Fiscal Month.  Said statements
shall be in reasonable detail satisfactory to the Lender, shall be prepared in
accordance with GAAP, shall include at least a consolidated and consolidating
balance sheet and a consolidated and consolidating statements of operations,
stockholder’s equity and cash flow.  Said financial statements shall be
certified to be true and correct to the best knowledge of the Chief Financial
Officer of Borrower.  Such financial statements shall be accompanied by a
certificate of the Chief Financial Officer of Borrower to the effect that no
Event of Default or Default has occurred.
 
(d)           Provide to the Lender weekly borrowing base reports (“Borrowing
Base Reports”), in substantially the form of Exhibit G attached hereto, each
accompanied by an accounts receivable aging, accounts payable aging, and
inventory report.  After giving thirty (30) days prior notice to Lender,
Borrower may provide Borrowing Base Reports on a monthly rather than weekly
basis; provided, however, at any time the unused availability under the
Borrowing Base is less than $2,000,000, weekly Borrowing Base Reports must be
provided.
 
(e)           Provide to the Lender an annual operating budget for the Credit
Parties, including a balance sheet, statement of operations, and cash flow
statement, with supporting assumptions, in detail reasonably satisfactory to
Lender, within thirty (30) days after the end of each Fiscal Year of Borrower.
 
(f)           Permit the Lender to perform full field audits of the Credit
Parties’ accounts receivable and inventories at Borrower’s expense.
 
(g)           Furnish to the Lender such additional information, reports, or
financial statements as the Lender may, from time to time, reasonably request,
including, without limitation, lists of vendors and suppliers and information
necessary to monitor Revolving Loans.
 
(h)           Permit any Person designated by the Lender to inspect the
property, assets and books of the Credit Parties at reasonable times and, prior
to an Event of Default, upon reasonable notice, and shall discuss their affairs,
finances and accounts at reasonable times with the Lender from time to time as
often as may be reasonably requested.
 
(i)           Notify the Lender promptly upon addition of any new location at
which it conducts business or maintains assets, and of any new warehousing or
distributorship agreement.
 
(j)           Report immediately to the Lender in writing upon becoming aware of
any noncompliance with any covenant in this Agreement or any Default, including
without limitation becoming aware of any noncompliance with Article 13 in
advance of the date on which the corresponding quarterly financial statements
are due to be delivered to the Lender.
 
11.2        SEC Reports.  Furnish to the Lender, as applicable, copies of all
proxy statements, financial statements and reports which Borrower sends to its
stockholders, and copies of all regular, periodic and current reports, and all
comment letters and responses thereto, which Borrower files with the Securities
and Exchange Commission (“SEC”) or any governmental authority which may be
substituted therefore, or with any national securities exchange; provided,
however, in lieu of such copies Borrower may advise Lender in writing (including
by fax of email) that any such proxy statement, financial statement and report,
as the case may be, is available on the SEC’s Edgar database.

 
45

--------------------------------------------------------------------------------

 
 
11.3        Taxes.  Pay and discharge all taxes, assessments, levies and
governmental charges upon the Credit Parties, their income and property, prior
to the date on which penalties are attached thereto; provided, however, that the
Credit Parties may in good faith contest any such taxes, assessments, levies or
charges so long as such contest is diligently pursued and no lien or execution
exists or is levied against any of the Credit Parties’ assets related to the
contested items.
 
11.4        Insurance.  Maintain or cause to be maintained insurance, of kinds
and in amounts reasonably satisfactory to the Lender, with responsible insurance
companies on all of the Credit Parties’ real and personal properties in such
amounts and against such risks as are prudent, including, but not limited to,
full-risk extended coverage hazard insurance to the full insurable value of real
property (co-insurance not being permitted without the prior written consent of
the Lender), all-risk coverage for personal property, business interruption or
loss of rents coverage, worker’s compensation insurance, and comprehensive
general liability and products liability insurance.  The Credit Parties also
shall maintain flood insurance covering any real properties located in flood
zones.  The Credit Parties shall provide to the Lender, no less often than
annually and upon its request, a detailed list and evidence satisfactory to the
Lender of their insurance carriers and coverage and shall obtain such additional
insurance as the Lender may reasonably request.  Insurance policies shall name
the Lender as additional insured, as its interests may appear, and all policies
shall provide for at least thirty (30) days prior notice of cancellation to the
Lender.
 
11.5        Maintenance of Business Assets.  At all times maintain, preserve,
protect, and keep the Credit Parties’ assets in good repair, working order, and
condition and, from time to time, make all needful and proper repairs, renewals,
replacements, betterments and improvements thereto, so that the business of the
Credit Parties may be properly and advantageously conducted at all times and the
value of the Lender’s collateral shall be preserved.
 
11.6        Notification of Material Changes, Judgments etc.  Notify the Lender
promptly of:
 
(a)           any material adverse change in the financial condition of any of
the Credit Parties, and of any event, circumstance, or condition that has had or
could reasonably be expected to have a Material Adverse Effect, including the
filing of any suits, judgments or liens which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect,
 
(b)           the existence of any Default of which a Credit Party has actual
knowledge, and
 
(c)           the filing of any patent, trademark, or copyright registrations by
any Credit Party.
 
11.7        ERISA Compliance.  Comply in all material respects with the
provisions of ERISA and regulations and interpretations related thereto with
respect to all of the Credit Parties’ Plans.
 
11.8        Franchises; Permits; Laws.  Preserve and keep in full force and
effect the existence of the Credit Parties and all franchises, permits, licenses
and other authority as are necessary to enable them to conduct their businesses
as being conducted on the date of this Agreement, and comply in all material
respects with all laws, regulations and requirements now in effect or hereafter
promulgated by any properly constituted governmental authority having
jurisdiction over them.

 
46

--------------------------------------------------------------------------------

 

11.9        Performance of Obligations.  The Borrower will, and will cause each
of the Credit Parties to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound (taking into
account any grace, notice, or cure periods applicable thereto), except in each
case such non-performances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
11.10      Deposits; Bank Services.  Maintain at the Lender all of the Credit
Parties’ primary depository accounts, with exceptions permitted for accounts
maintained for convenience in other geographical locations for the temporary
deposit of receipts.
 
11.11      Amendments.  Give the Lender prompt written notice of an amendment or
modification to any of the Credit Parties’ Organizational Documents.
 
11.12      Additional Guarantors.  Notify the Lender of the acquisition or
creation of any new Subsidiary and cause each domestic Subsidiary created or
acquired after the Closing Date to execute and deliver to the Lender a
continuing guaranty, general security agreement, and other agreements in form
and substance satisfactory to Lender subjecting all of the assets of the
Subsidiary to the Lien held by the Lender, together with approvals and legal
opinions in form and substance satisfactory to the Lender opining to the
authorization, validity and enforceability of such Guaranty, and to such other
matters at the Lender may reasonably request.
 
11.13      Further Assurances.  Cooperate with the Lender and execute such
further instruments and documents as the Lender shall reasonably request to
carry out the transactions contemplated by this Agreement and the other Loan
Documents.
 
11.14      Post-Closing Deliveries.  Deliver to the Lender:
 
(a)           on or before January 29, 2010, (i) a consent to the Mortgage
executed by the City of Albuquerque, New Mexico (“City”) to the Mortgage, (ii) a
joinder agreement to the Mortgage, in form satisfactory to Lender, executed by
the City, subjecting the interest of the City in the Mortgaged Property, or
equivalent separate mortgage made by the City, (iii) a survey in form
satisfactory to the Lender certified to Lender and the title insurance company
covering the Mortgaged Property, sufficient that the title company will remove
any survey exception from the title insurance policy, (iv) evidence of recording
of a memorandum of lease covering the Lease Agreement between the City of
Albuquerque, New Mexico and GTC dated as of March 1, 1999, in form satisfactory
to the title insurance company, and (v) mortgagee title insurance policy, or
equivalent endorsement, in form satisfactory to the Lender covering the mortgage
made by the City of Albuquerque, New Mexico,
 
(b)           on or before January 29, 2010, a copy of the declaration page or
endorsement to the liability insurance policies of the Credit Parties showing
the Lender has been added as “Additional Insured” and showing 30 days notice of
cancellation to the Lender,

 
47

--------------------------------------------------------------------------------

 
 
(c)           on or before January 29, 2010 termination statements for all UCC
financing statements filed in New Mexico showing GTC as debtor, with the
exception of financing statements in favor of Lender as secured party, and
 
(d)           on or before January 29, 2010, evidence that either (i) the BOA
Mortgage has been discharged of record in the applicable records of Bernalillo
County, New Mexico, or (ii) evidence that an assignment of the Mortgage to the
Crane Fund for Widows and Children, holder of a $100,000 GTC bond, and a
modification by the Crane Fund for Widows and Children reducing the amount
secured by the BOA Mortgage to $100,000, have been recorded in the applicable
records of Bernalillo County, New Mexico.
 
ARTICLE 12 - NEGATIVE COVENANTS OF BORROWER
 
So long as any Obligations shall be outstanding, the Commitment shall be in
effect, or this Agreement shall remain in effect, unless the Lender otherwise
consents in writing, none of the Credit Parties shall, directly or indirectly,
jointly or severally:
 
12.1        Debt, Mortgages and Liens.  Create, incur, assume or allow to exist,
voluntarily or involuntarily, any Debt or Liens, excluding only (a) Debt to and
interests held by the Lender under this Agreement, (b) Debt described in
Schedule 12.1 attached hereto and made a part hereof, which Debt may not be
renewed, extended, amended or modified, (c) Permitted Liens, (d) Debt and
interests to which the Lender consents in writing, (e) Debt of Borrower to any
Guarantor or of any Guarantor to Borrower, and (f) debt to the sellers of IECW&C
to Borrower, covered by subordination agreements satisfactory to Lender.
 
12.2        Loans and Investments.  Make any Investment in any Person, or
purchase or own a futures contract or otherwise become liable for the purchase
or sale of currency or other commodities at a future date in the nature of a
futures contract, except for (i) Investments in any Person that is already a
Credit Party, (ii) Money Market Investments, and (iii) Investments received in
connection with the bankruptcy or reorganization of suppliers and customers and
in good faith settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business.
 
12.3        Mergers, Dissolutions; Sales and Acquisitions; Change in Ownership
Interests.  Except for the GTC Transaction, enter into any partnership, joint
venture, merger or consolidation, or wind up, liquidate, or dissolve its
affairs, or enter into a sale-leaseback except with Lender or its affiliates, or
acquire all or substantially all the Capital Securities or assets of any Person,
or sell, lease, transfer, or otherwise dispose of any its assets, except, for
(a) (i) dispositions of inventory in the ordinary course of business or (ii) the
disposition of any asset not material to the respective Credit Party or its
business and not exceeding $100,000 in value, and (b) the merger of Borrower
into any Guarantor or of any Guarantor into Borrower after giving written notice
to the Lender of the intended merger, so long as any security interests granted
to the Lender in the assets so transferred shall remain in full force and effect
and perfected (to at least the same extent as in effect immediately prior to
such transfer) and all actions required to maintain said perfected status have
been taken.

 
48

--------------------------------------------------------------------------------

 
 
12.4        Amendments.  Allow the amendment or modification of its
Organizational Documents in any material respect without the prior written
consent of the Lender.
 
12.5        Distributions.  Make any Distributions, except Distributions from a
Guarantor to Borrower, without the prior consent of Lender.
 
12.6        Material Changes.  Permit any material change to be made in the
character of the business of any of the Credit Parties, or in the nature of
their operations as carried on at the date hereof.
 
12.7        Compensation.  Compensate any Person, including, without limitation,
salaries, bonuses, consulting fees, or otherwise, in excess of amounts
reasonably related to services rendered to the Credit Parties.
 
12.8        Judgments.  Allow to exist any judgment against any of the Credit
Parties in excess of $250,000 which are not fully covered by insurance or for
which an appeal or other proceeding for the review thereof shall not have been
taken and for which a stay of execution pending such appeal shall not have been
obtained.
 
12.9        Margin Securities.  Not, directly or indirectly, use any part of the
proceeds of the Obligations for the purpose of purchasing or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or to extend credit to any person for the purpose of
purchasing or carrying any such margin stock, or for any purpose which violates,
or is inconsistent with, Regulation X of such Board of Governors.
 
12.10      Subsidiaries.
 
(a)           Form, or permit to be formed, any Subsidiary unless such
Subsidiary guarantees all Obligations to the Lender, which guarantee must be
secured by all of its assets pursuant to a guaranty and a security agreement in
form and substance acceptable to the Lender in its sole discretion.
 
(b)           Directly or indirectly, and will not permit any of its
Subsidiaries to directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
such Subsidiary to (i) make Distributions on its Capital Securities owned by the
Borrower or any of its Subsidiaries, or pay any Indebtedness owed to the
Borrower or any of its Subsidiaries, (ii) make loans or advances to the Borrower
or any of its Subsidiaries or (iii) transfer any of its properties or assets to
the Borrower or any of its Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of (A) applicable law, (B) this
Agreement and the other Loan Documents, (C) customary provisions restricting
subletting or assignment of any lease governing any leasehold interest of the
Borrower or any of its Subsidiaries, (D) customary provisions restricting
assignment of any licensing agreement (in which the Borrower or any of its
Subsidiaries is the licensee) or other contract entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business, and (E) restrictions
on the transfer of any asset pending the close of the sale of such asset.

 
49

--------------------------------------------------------------------------------

 

12.11      Transactions with Credit Parties.  Not, and will not permit any of
the Credit Parties to, enter into any transaction or series of related
transactions with any Affiliate of any of the Credit Parties, other than in the
ordinary course of business and on terms and conditions substantially as
favorable to the Credit Party as would reasonably be obtained by the Credit
Party at that time in a comparable arm’s-length transaction with a Person other
than an Affiliate.
 
ARTICLE 13 - FINANCIAL COVENANTS
 
So long as any Obligations shall be outstanding or this Agreement remains in
effect, unless the Lender otherwise consents in writing, the Borrower shall:
 
13.1        Debt to EBITDARS.  Maintain at all times a Debt to EBITDARS Ratio,
on a consolidated basis, no greater than the following ratios for the following
periods, reported at the end of each Fiscal Quarter:
 
Closing Date through and including 9/29/2010
 
< 3.50 to 1.00
     
9/30/2010 through and including 9/29/2011
 
< 3.00 to 1.00
     
9/30/2011 and thereafter
 
<2.50 to 1.00

 
For purposes of the Closing Date ratio, EBITDARS related to GTC shall be
calculated using year-to-date EBITDARS through October 31, 2009, annualized, but
not to exceed $3,480,000 (the pre-Closing Date pro forma estimated EBITDARS for
GTC for Fiscal Year 2009).
 
13.2        Minimum Quarterly EBITDARS.  Maintain at all times minimum EBITDARS
for the trailing three months, on a consolidated basis, equal to or greater than
$1,000,000, reported at each Fiscal Quarter end commencing with the Fiscal
Quarter ending March 31, 2010.
 
13.3        Minimum Annual EBITDARS.  Maintain minimum EBITDARS on a trailing
twelve-Fiscal Month basis, on a consolidated basis, equal to or greater than
$5,000,000, reported on at each Fiscal Year end commencing with the Fiscal year
ending December 31, 2010.
 
13.4        Fixed Charge Coverage Ratio.  Maintain at all times a Fixed Charge
Coverage Ratio, on a consolidated basis, equal to or greater than 1.25 to 1.00,
reported at the Closing Date and at each succeeding Fiscal Quarter end.
 
13.5        Quarterly Covenant Compliance Sheet.  Provide the Quarterly Covenant
Compliance Sheet to Lender within thirty (30) days after the close of each of
its Fiscal Quarters.
 
ARTICLE 14 - ENVIRONMENTAL MATTERS; INDEMNIFICATION
 
14.1        Environmental Representations.  Borrower represents and warrants
that, except as disclosed in the Environmental Report delivered to Lender
related to the Mortgaged Property:
 
(a)           Neither the Improvements nor any property adjacent to the
Improvements is being or has been used for, and none of the Credit Parties are
engaged in, the storage, treatment, generation, transportation, processing,
handling, production or disposal of any Hazardous Substance or as a landfill or
other waste disposal site or for the storage of petroleum or petroleum based
products except in compliance with all Environmental Laws.

 
50

--------------------------------------------------------------------------------

 
 
(b)           Underground storage tanks are not and have not been located on the
Improvements except in compliance with all Environmental Laws
 
(c)           The soil, subsoil, bedrock, surface water and groundwater of the
Improvements are free of any Hazardous Substances, except as permitted by
Environmental Laws.
 
(d)           There has been no Release, nor is there the threat of a Release of
any Hazardous Substance on, at or from the Improvements or any property adjacent
to or within the immediate vicinity of the Improvements which through soil,
subsoil, bedrock, surface water or groundwater migration could come to be
located on the Improvements, and the Credit Parties have not received any form
of notice or inquiry from any federal, state or local governmental agency or
authority, any operator, tenant, subtenant, licensee or occupant of the
Improvements or any property adjacent to or within the immediate vicinity of the
Improvements or any other person with regard to a Release or the threat of a
Release of any Hazardous Substance on, at or from the Improvements or any
property adjacent to the Improvements.
 
(e)           All Environmental Permits relating to the Credit Parties and the
Improvements have been obtained and are in full force and effect.
 
(f)           No event has occurred with respect to the Improvements which, with
the passage of time or the giving of notice, or both, would constitute a
violation of any applicable Environmental Law or non-compliance with any
Environmental Permit.
 
(g)           There are no agreements, consent orders, decrees, judgments,
license or permit conditions or other orders or directives of any federal, state
or local court, governmental agency or authority relating to the past, present
or future ownership, use, operation, sale, transfer or conveyance of the
Improvements which require any change in the present condition of the
Improvements or any work, repairs, construction, containment, clean up,
investigations, studies, removal or other remedial action or capital
expenditures with respect to the Improvements.
 
(h)           There are no actions, suits, claims or proceedings, pending or
threatened, which could cause the incurrence of expenses or costs of any name or
description or which seek money damages, injunctive relief, remedial action or
any other remedy that arise out of, relate to or result from (i) a violation or
alleged violation of any applicable Environmental Law or noncompliance or
alleged non-compliance with any Environmental Permit, (ii) the presence of any
Hazardous Substance or a Release or the threat of a Release of any Hazardous
Substance on, at or from the Improvements or any property adjacent to or within
the immediate vicinity of the Improvements or (iii) human exposure to any
Hazardous Substance, noises, vibrations or nuisances of whatever kind to the
extent the same arise from the condition of the Improvements or the ownership,
use, operation, sale, transfer or conveyance thereof.
 
14.2        Environmental Covenants.  Borrower covenants and agrees with the
Lender that, until the Obligations have been fully satisfied and paid and the
Commitment has been terminated, the Borrower shall:
 
(a)           Comply with, and shall cause all operators, tenants, subtenants,
licensees and occupants of the Improvements to comply with all applicable
Environmental Laws and shall obtain and comply with, and shall cause all
operators, tenants, subtenants, licensees and occupants of the Improvements to
obtain and comply with, all Environmental Permits.

 
51

--------------------------------------------------------------------------------

 
 
(b)           Not cause or permit any change to be made in the present or
intended use of the Improvements which would (i) violate any applicable
Environmental Law, (ii) constitute non-compliance with any Environmental Permit
or (iii) materially increase the risk of a Release of any Hazardous Substance.
 
(c)           Promptly provide the Lender with a copy of all notifications which
it gives or receives with respect to any past or present Release or the threat
of a Release of any Hazardous Substance on, at or from the improvements or any
property adjacent to the Improvements.
 
(d)           Undertake and complete all investigations, studies, sampling and
testing and all removal and other remedial actions required by law to contain,
remove and clean up all Hazardous Substances that are determined to be present
at the Improvements in accordance with all applicable Environmental Laws and all
Environmental Permits.
 
(e)           At all times upon prior notice, allow the Lender and its officers,
employees, agents, representatives, contractors and subcontractors access to the
Improvements for the purposes of ascertaining site conditions, including, but
not limited to, subsurface conditions.
 
(f)           Deliver promptly to the Lender: (i) copies of any documents
received from the United States Environmental Protection Agency, or any state,
county or municipal environmental or health agency concerning a Credit Parties’
operations or the Improvements; and (ii) copies of any documents submitted by
any of the Credit Parties to the United States Environmental Protection Agency
or any state, county or municipal environmental or health agency concerning its
operations or the Improvements.
 
(g)           If at any time the Lender obtains any reasonable evidence or
information which suggests that a material potential environmental problem may
exist at the improvements, the Lender may require that a kill or supplemental
environmental inspection and audit report with respect to the Improvements of a
scope and level of detail satisfactory to the Lender be prepared by an
environmental engineer or other qualified person acceptable to the Lender at the
Borrower’s expense.  Such audit may include a physical inspection of the
Improvements, a visual inspection of any property adjacent to or within the
immediate vicinity of the Improvements, personnel interviews and a review of all
Environmental Permits.  If the Lender requires, such inspection shall also
include a records search and/or subsurface testing for the presence of Hazardous
Substances in the soil, subsoil, bedrock, surface water and/or groundwater.  If
such audit report indicates the presence of any Hazardous Substance or a Release
or the threat of a Release of any Hazardous Substance on, at or from the
Improvements, the Credit Parties shall promptly undertake and diligently pursue
to completion all necessary, appropriate and legally authorized investigative,
containment, removal, clean up and other remedial actions, using methods
recommended by the engineer or other person who prepared said audit report and
acceptable to the appropriate federal, state and local agencies or authorities.

 
52

--------------------------------------------------------------------------------

 
 
14.3        Indemnity.  Borrower agrees to indemnify, defend and hold harmless
the Lender from and against any and all liabilities, claims, damages, penalties,
expenditures, losses or charges, including, but not limited to, all costs of
investigation, monitoring, legal representation, remedial response, removal,
restoration or permit acquisition of any kind whatsoever, which may now or in
the future be undertaken, suffered, paid, awarded, assessed, or otherwise
incurred by the Lender (or any other Person affiliated with the Lender or
representing or acting for the Lender or at the Lender’s behest, or with a claim
on the Lender or to whom the Lender has liability or responsibility of any sort
related to this Section 14.3) relating to, resulting from or arising out of (a)
the use of the Improvements for the storage, treatment, generation,
transportation, processing, handling, production or disposal of any Hazardous
Substance or as a landfill or other waste disposal site, (b) the presence of any
Hazardous Substance or a Release or the threat of a Release of any Hazardous
Substance on, at or from the Improvements, (c) the failure to promptly undertake
and diligently pursue to completion all necessary, appropriate and legally
authorized investigative, containment, removal, clean up and other remedial
actions with respect to a Release or the threat of a Release of any Hazardous
Substance on, at or from the Improvements, (d) human exposure to any Hazardous
Substance, noises, vibrations or nuisances of whatever kind to the extent the
same arise from the condition of the Improvements or the ownership, use,
operation, sale, transfer or conveyance thereof, (e) a violation of any
applicable Environmental Law, (f) non-compliance with any Environmental Permit
or (g) a material misrepresentation or inaccuracy in any representation or
warranty or a material breach of or failure to perform any covenant made by
Borrower in this Agreement.  Such costs or other liabilities incurred by the
Lender, or other Person described in this Section 14.3 shall be deemed to
include, without limitation, any sums which the Lender deems it necessary or
desirable to expend to protect the Lender’s security interests and liens.
 
14.4        No Limitation.  The liability of the Borrower under this Article 14
shall in no way be limited, abridged, impaired or otherwise affected by (a) any
amendment or modification of this Agreement or any other document relating to
the Obligations by or for the benefit of the Credit Parties or any subsequent
owner of the Improvements except for an amendment or modification which
expressly refers to this Article 14, (b) any extensions of time for payment or
performance required by this Agreement or any other document relating to the
Obligations, (c) the release of any of the Credit Parties or any other person
from the performance or observance of any of the agreements, covenants, terms or
conditions contained in this Agreement or any other document relating to the
Obligations by operation of law, or the Lender’s voluntary act or otherwise, (d)
the invalidity or unenforceability of any of the terms or provisions of this
Agreement or any other document relating to the Obligations, (e) any exculpatory
provision contained in this Agreement or any other document relating to the
Obligations limiting the Lender’s recourse, to property encumbered by any
mortgage or to any other security or limiting the Lender’s rights to a
deficiency judgment against the Borrower, (f) any applicable statute of
limitations, (g) any investigation or inquiry conducted by or on behalf of the
Lender or any information which the Lender may have or obtain with respect to
the environmental or ecological condition of the Improvements, (h) the sale,
assignment or foreclosure of any interest in collateral for the Obligations, (i)
the sale, transfer or conveyance of all or part of the Improvements, (j) the
dissolution and liquidation of Borrower, (k) the death or legal incapacity of
any individual, (l) the release or discharge, in whole or in part, of Borrower
in any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceeding, or (m) any other circumstances
which might otherwise constitute a legal or equitable release or discharge of
Borrower, in whole or in part.
 
53

--------------------------------------------------------------------------------


 
14.5        Survival. Notwithstanding anything to the contrary contained herein,
the liability and obligations of the Borrower under Section 14.3 shall survive
the discharge, satisfaction or assignment of this Agreement and the payment in
full of all of the Obligations, unless such liability and obligations are
terminated with express reference to this Section 14.5.
 
14.6        Investigations. If Borrower defaults on any of its Obligations
pursuant to this Agreement or any other Loan Document, the Lender or its
designee shall have the right, upon reasonable notice to the Borrower, to enter
upon the Improvements and conduct such tests, investigation and sampling,
including, but not limited to, installation of monitoring wells, as shall be
reasonably necessary for the Lender to determine whether any disposal of
Hazardous Substances has occurred on, at or near the Improvements.  The costs of
all such tests, investigations and samplings shall be considered as additional
Debt secured by all collateral for the Obligations and shall become immediately
due and payable without notice and with interest thereon at the highest rate
then borne by any of the Obligations.
 
14.7        No Warranty Regarding Information. Borrower agrees that the Lender
shall not be liable in any way for the completeness or accuracy of any
Environmental Report or the information contained therein.  The Borrower further
agrees that the Lender has no duty to warn any of the Credit Parties or any
other Person about any actual or potential environmental contamination or other
problem that may have become apparent or will become apparent to the Lender.
 
ARTICLE 15 - DEFAULTS
 
15.1        Defaults. The following events (hereinafter called “Events of
Default”) shall constitute defaults under this Agreement:
 
(a)          Nonpayment.  Failure of Borrower to make any payment of any type
under the terms of this Agreement, any of the Notes, or of any of the Loan
Documents, within ten (10) days after the same becomes due and payable, except
that there shall be no ten (10) day grace period for the Borrower’s obligation
to reduce the principal balance of the Revolving Credit Facility if the
outstanding principal balance of the Revolving Credit Facility exceeds the
Revolving Credit Commitment or the Borrowing Base under Sections 2.1 and 2.2 of
this Agreement.
 
(b)          Performance.  Failure of any of the Credit Parties to observe or
perform, as applicable,
 
(i)           any of the financial covenants in Article 13 of this Agreement,
 
(ii)          Sections 11.1(a), 11.1(b), 11.1(c), 11.1(d), 11.4, and 11.14,
 
(iii)         Sections 11.1(f), 11.1(j), 11.6, and 11.12 within ten days after
the date on which performance was required, or
 
54

--------------------------------------------------------------------------------


 
(iv)         any condition, covenant or term of this Agreement or any Loan
Document not covered by Section 15.1(a), Section 15.1(b)(i), Section
15.1(b)(ii), or Section 15.1(b)(iii) which is not cured within thirty (30) days
after notice of such failure is sent by the Lender, and provided that during
such thirty (30) day period the Credit Parties are diligently and in good faith
curing such failure.
 
(c)          Other Obligations to Lender.  Failure of any Credit Party to
observe or perform any condition or covenant of any other agreement or
instrument with the Lender, or any of its affiliates not covered by Section
15.1(a) or Section 15.1(b) after any applicable cure or grace period related
thereto.
 
(d)          Obligations to Third Parties.  Default by any Credit Party under:
 
(i)           any agreement or instrument involving Debt in excess of $100,000
(except as covered by Section 15.1(a), Section 15.1(b), or Section 15.1(c))
unless and so long as such default is being contested reasonably diligently and
in good faith and no judgment has been taken against the respective Credit Party
or restraint, levy, or similar action with respect to any assets of the Credit
Party has occurred, or
 
(ii)          any other agreement with any third Person, which is not terminable
on thirty (30) days or less notice, or provides for payment of consideration of
more than $100,000 by any party thereafter unless and so long as such default is
being contested reasonably diligently and in good faith.
 
(e)          Representations.  Failure of any representation or warranty made by
any Credit Party in connection with the execution and performance of any Loan
Document or any certificate of officers pursuant thereto, to be truthful,
accurate or correct in all material respects; provided such failure in the case
of representations and warranties specific as to a date certain must be as of
such date certain.
 
(f)          Financial Difficulties.  Financial difficulties of any Credit Party
as evidenced by:
 
(i)          any admission in writing of inability to pay debts as they become
due; or
 
(ii)          immediately upon the filing of a voluntary, or sixty (60) days
after a filing of an involuntary, petition in bankruptcy, or under any chapters
of the Bankruptcy Code, or under any federal or state statute providing for the
relief of debtors unless, in the case of the filing of an involuntary petition,
it is dismissed within such sixty (60) day period; or
 
(iii)         making an assignment for the benefit of creditors; or
 
(iv)         consenting to the appointment of a trustee or receiver for all or a
major part of any of its property; or
 
(v)          the entry of a court order appointing a receiver or a trustee for
all or a major part of its property which is not bonded, discharged or stayed
within sixty (60) days;
 
55

--------------------------------------------------------------------------------


 
(vi)         the occurrence of any event, action, or transaction that could give
rise to a lien or encumbrance on the assets of any Credit Party as a result of
application of relevant provisions of ERISA; or
 
(vii)        the occurrence of any Forfeiture Action.
 
(g)          Change in Control.  The occurrence of a Change in Control.
 
(h)          Security Documents.  Any Credit Party, as signatory under any of
the Security Documents, shall cause at any time or if for any reason the
Security Documents to: (i) cease to create a valid and perfected Lien in and to
the property purported to be subject to the same for any reason other than the
failure of the secured parties thereunder to continue any UCC financing
statement, or (ii) cease to be in full force and effect or shall be declared
null and void, or (iii) the validity or enforceability of any Security Document
shall be contested by any party thereto or any party thereto shall deny it has
any further liability or obligations to the secured parties thereunder.
 
(i)           ERISA.  Any event occurs or condition exists which, with notice or
lapse of time or both, would make any Plan of any Credit Party subject to
termination under subsections (1), (2) and (3) of Section 4042(a) of ERISA, or
any Credit Party or any of their respective plan administrators shall have
received notice from the PBGC indicating that it has made a determination that
any Plan of any Credit Party is subject to termination under Section 4042(a)(4)
of ERISA, or any Credit Party is subject to employer’s liability under Section
4062, 4063, or 4064 of ERISA, in each case under ERISA as now or hereafter
amended.
 
(j)           Government Contracts.  Any notice of debarment, notice of
suspension or termination for default shall have been issued under any
government contract, or (ii) any of the Credit Parties is debarred or suspended
from contracting with any part of the United States Government or any state,
local or foreign government, or (iii) a United States Government or any state,
local or foreign government investigation shall have resulted in criminal or
civil liability, suspension, debarment or any other adverse administrative
action arising by reason of alleged fraud, willful misconduct, neglect, default
or other wrongdoing, or (iv) the actual termination of any government contract
due to alleged fraud, willful misconduct, neglect, default or any other
wrongdoing and the effect of any of the foregoing events, either individually or
in the aggregate, has had, or could reasonably be expected to have, a Material
Adverse Effect.
 
15.2        Remedies.
 
(a)           If any one or more Events of Default listed in Section
15.1(d)(i)-(vi) occur, (a) the Commitment and any further commitments or
obligations of the Lender shall be deemed to be automatically and without need
for further action terminated, and (b) all Obligations of the Borrower to the
Lender, automatically and without need for further action, shall become
forthwith due and payable without presentment, demand, protest, or other notice
of any kind, all of which are hereby expressly waived.  If any one or more
Events of Default other than those listed in Section 15.1(f)(i)-(vi) occur, the
Lender may, at its option, take either or both of the following actions at the
same or different times: (i) terminate the Commitment and any further
commitments or obligations of the Lender, and (ii) declare all Obligations of
the Borrower to the Lender, automatically and without need for further action,
to be forthwith due and payable without presentment, demand, protest, or other
notice of any kind, all of which are hereby expressly waived.
 
56

--------------------------------------------------------------------------------


 
(b)           In case any such Events of Default shall occur, the Lender shall
be entitled to recover judgment against the Borrower for all Obligations of the
Borrower to the Lender either before, or after, or during the pendency of any
proceedings for the enforcement, of any Security Document and, in the event of
realization of any funds from any security or guarantee and application thereof
to the payment of the Obligations due, the Lender shall be entitled to enforce
payment of and recover judgment for all amounts remaining due and unpaid on such
Obligations.
 
(c)           The Lender shall be entitled to exercise any other legal or
equitable right which it may have, and may proceed to protect and enforce its
rights by any other appropriate proceedings, including action for the specific
performance of any covenant or agreement contained in this Agreement and the
Loan Documents.
 
(d)           In the case of an Event of Default caused by a failure of
compliance with Section 11.14, without limitation of any other right and remedy
of the Lender, the Borrower shall deliver to Lender a mortgage in form
satisfactory to Lender covering the premises located at 105 Norton Street,
Newark, Wayne County, New York, together with a mortgagee title insurance policy
in form satisfactory to the Lender insuring the same and a survey, environmental
report, and appraisal covering such property, all in form satisfactory to the
Lender.
 
ARTICLE 16 - MISCELLANEOUS
 
16.1        Waiver. No delay or failure of the Lender to exercise any right,
remedy, power or privilege hereunder shall impair the same or be construed to be
a waiver of the same or of any Event of Default or an acquiescence therein.  No
single or partial exercise of any right, remedy, power or privilege shall
preclude other or further exercise thereof by the Lender.  All rights, remedies,
powers, and privileges herein conferred upon the Lender shall be deemed
cumulative and not exclusive of any others available.
 
16.2        Survival of Representations. All representations and warranties
contained herein shall survive the execution and delivery of this Agreement and
the execution and delivery of other agreements hereunder.
 
16.3        Additional Security; Setoff. The Lender shall have a security
interest in and right of setoff with respect to all deposits or other sums
credited by or due from the Lender to Borrower and a security interest in all
securities or other property of Borrower in any of the Lender’s possession for
safekeeping or otherwise.  The Lender’s security interest shall secure payment
of the Obligations.  In the event of any Event of Default under this Agreement,
regardless of the adequacy of collateral, without any demand or notice, except
as required by applicable law, any Lender may apply or setoff such deposits or
other sums and may sell or dispose of any or all of such securities or other
property and may exercise any and all rights it may have under the New York
Uniform Commercial Code, as in effect from time to time.  The rights of the
Lender under this Agreement are in addition to, and not exclusive of, any other
rights it may have with respect to such deposits, sums, securities, or other
property under other agreements or applicable principles of law.  The Lender
shall have no duty to take steps to preserve rights against prior parties as to
such securities or other property.
 
57

--------------------------------------------------------------------------------


 
16.4        Notices. Any notice or demand upon any party hereto shall be deemed
to have been sufficiently given or served for all purposes hereof when delivered
in person, the Business Day after delivery to a nationally recognized overnight
courier marked for next Business Day delivery, or three (3) Business Days after
it is mailed certified mail postage prepaid, return receipt requested, addressed
as follows:
 
If to Lender:
 
Manufacturers and Traders Trust Company
East Avenue
Rochester, New York 14604
Attention:  J. Theodore Smith/Brett Rawlings
Facsimile:  (585) 325-5105
 
with a copy to:
 
Harris Beach PLLC
Garnsey Road
Pittsford, New York 14534
Attention:  Beth Ela Wilkens, Esq.
Facsimile:  (585) 419-8818
 
If to Borrower:
 
IEC Electronics Corp.
Norton Street
Newark, New York 14513
Attention:         W. Barry Gilbert, CEO and
Michael Schlehr, CFO
 
with a copy to:
 
Boylan Brown Code Vigdor & Wilson
Chase Square
Rochester, New York 14604
Attention:  Robert F. Mechur, Esq.
Facsimile:  (585) 232-3528
 
Any party may change, by notice in writing to the other parties, the address to
which notices to it shall be sent.
 
16.5        Entire Agreement. This Agreement and the Loan Documents embody the
entire agreement and understanding among the parties and supersede all prior
agreements and understandings relating to the subject mailer hereof.  This
Agreement shall not be changed or amended without the written agreement of all
parties hereto.  This Agreement embodies all commitments to lend between the
Lender and the Borrower and supersedes any prior commitments.
 
58

--------------------------------------------------------------------------------


 
16.6        Parties in Interest.
 
(a)           All the terms and provisions of this Agreement shall inure to the
benefit of and be binding upon and be enforceable by the parties and their
respective successors and assigns and shall inure to the benefit of and be
enforceable by any holder of any of the Notes.  Upon any transfer of any
Obligation or any interest therein any Lender may deliver or otherwise transfer
or assign to the holder any collateral or guarantees for the Obligation, which
holder shall thereupon have all the rights of the Lender.
 
(b)           The rights, remedies, and benefits of and in favor of the Lender
under this Agreement shall inure to the benefit of, and be enforceable by, any
or all of the Lender and each of its affiliates.
 
16.7        Indemnity.
 
(a)           Nothing in this Section 16.7 shall be deemed or shall be construed
to relieve or release the Lender from any liability for breach of contract
arising from any failure by the Lender to perform its contractual obligations
hereunder.  The Borrower shall indemnify and hold harmless the Lender and its
affiliates, directors, officers, employees, agents, and representatives from and
against any and all claims, damages, liabilities, and expenses that may be
incurred by or asserted against such indemnified party in connection with the
Loan Documents and the transactions contemplated thereby including in connection
with the investigation of, preparation for, or defense of any pending or
threatened claim, action, or proceeding; provided, however, that the Borrower
shall not be liable to any indemnified party for such claims, damages,
liabilities, and expenses resulting from such indemnified party’s own gross
negligence or willful misconduct.
 
(b)           To the extent, if at all, New Mexico NMSA 1978, Section 56-7-1, as
amended, is applicable to any Loan Document, any agreement to indemnify, hold
harmless, insure or defend another party contained therein shall not extend to
liability, claims, damages, losses or expenses, including attorneys’ fees,
arising out of bodily injury to persons or damage to property caused by or
resulting from, in whole or in part, the negligent act or omission of the
indemnitee, its officers, employees or agents.
 
16.8        Usury. The Loan Documents are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of acceleration or maturity
of the indebtedness evidenced hereby or otherwise, shall the amount paid or
agreed to be paid to Lender for the use or the forbearance of the indebtedness
evidenced hereby exceed the maximum permissible under applicable law.  As used
in this Section 16.8, the term “applicable law” shall mean the law in effect as
of the date hereof, provided, however that in the event there is a change in the
law which results in a higher permissible rate of interest, then the Loan
Documents shall be governed by such new law as of its effective date.  If, under
or from any circumstances whatsoever, fulfillment of any provision hereof or of
any of the Loan Documents at the time performance of such provision shall be
due, shall involve transcending the limit of such validity prescribed by
applicable law, then the obligation to be fulfilled shall automatically be
reduced to the limits of such validity, and if under or from any circumstances
whatsoever the Lender should ever receive as interest an amount which would
exceed the highest lawful rate, such amount which would be excessive interest
shall be applied to the reduction of the principal balance evidenced hereby and
not to the payment of interest.  This provision shall control every other
provision of all Loan Documents.
 
59

--------------------------------------------------------------------------------


 
16.9         Severability. In the event that anyone or more of the provisions
contained in this Agreement or any other Loan Document shall, for any reason, be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or such other Loan Document.
 
16.10       Governing Law. This Agreement and the Loan Documents (except as
otherwise expressly provided therein), together with all of the rights and
obligations of the parties hereto, shall be construed, governed and enforced in
accordance with the laws of the State of New York, without giving effect to the
principles of conflict of laws thereof.
 
16.11       Electronic Communications. Borrowing base and compliance
certificates submitted to the Lender electronically by a representative of the
Borrower shall be deemed to have been submitted and signed by the representative
sending the electronic communication.
 
16.12       Patriot Act. The Lender hereby notifies the Credit Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
signed into law October 26, 2001 and for purposes of this Section 16.12 called
the “Act”), it is required to obtain, verify, and record information that
identifies the Credit Parties, which information includes the name and address
of the Credit Parties and other information that will allow the Lender to
identify the Credit Parties in accordance with the Act.
 
16.13       Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any party hereto may execute this Agreement by signing any such
counterpart.
 
16.14       Survival. All indemnities set forth herein shall survive the
execution, delivery, and termination of this Agreement and the Loan Documents
and the making and repayment of the Obligations.
 
16.15       Jurisdiction. Borrower hereby irrevocably and unconditionally
consents to jurisdiction and service of process, which may be effected by
certified mail in accordance with the certified mail provisions contained in
Section 16.4, in the Supreme Court of the State of New York sifting in Monroe
County, or of the United States District Court for the Western District of New
York.  Borrower hereby irrevocably and unconditionally waives any objection it
may have to the laying of venue of any such action, suit or proceeding in any
such court referred to in this Section 16.15.  Borrower hereby irrevocably
waives the defense of an inconvenient forum to the maintenance of any such
action, suit or proceeding in any such court.
 
16.16       Waiver of Trial by Jury. BORROWER WAIVES TRIAL BY JURY OF ANY CLAIMS
OR PROCEEDINGS WITH RESPECT TO THIS AGREEMENT, THE LOAN DOCUMENTS, THE
OBLIGATIONS AND ALL MATTERS RELATED HERETO TO THE FULLEST EXTENT ALLOWED BY LAW.
 
60

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives by their signatures below.
 
[Signature Pages Follow]
 
61

--------------------------------------------------------------------------------


 
MANUFACTURERS AND TRADERS TRUST COMPANY,
 
By:
 
 
   
Brett W. Rawlings
   
Assistant Vice President

 
IEC ELECTRONICS CORP.

 
By:
       
Barry Gilbert
   
Chief Executive Officer

 
62

--------------------------------------------------------------------------------


 
EXHIBIT A
FORM OF MONTHLY COVENANT COMPLIANCE CERTIFICATE
 
IEC ELECTRONICS CORP.
FINANCIAL COVENANT CALCULATION
 
As of ______________:
 
Credit
Agreement
Section
 
Covenant
 
Requirement
 
Calculation as of
Above Date
 
Compliance
(Yes/No)
                 
Section 13.1
 
Debt to EBITDARS
     
____ to 1.0
                     
Section 13.2
 
Minimum Quarterly EBITDARS
 
At least $1,000,000
 
$___________
                     
Section 13.3
 
Minimum Annual EBITDARS
 
At least $5,000,000
                         
Section 13.4
 
Fixed Charge Coverage Ratio
 
At least 1.25:1.00
 
___ to 1.0
   



The Debt to EBITDARS Ratio is _____:1.00.  Based upon such ratio, the Applicable
Margin and Applicable Unused Fee will be set at Level ___.
 
Definitions used in this Certificate have the meanings given to them in the
Credit Facility Agreement dated December 16, 2009, if and as amended (the
“Credit Agreement”).
 
I hereby certify that (i) the above calculations are correct and accurately
reflect the consolidated financial condition of the Borrower as of the date
shown above, and (ii) No Default or Event of Default has occurred under the
Credit Agreement.
 
 

--------------------------------------------------------------------------------

As Chief Financial Officer
of IEC ELECTRONICS CORP.
 
63

--------------------------------------------------------------------------------


 
EXHIBIT B
FORM OF REVOLVING CREDIT NOTE
 
AMENDED AND RESTATED REVOLVING CREDIT NOTE
 
$15,000,000
December 16, 2009

 
IEC ELECTRONICS CORP. (“Borrower”), a corporation organized under the laws of
Delaware, for value received, hereby promises to pay to the order of
MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”) the principal sum of Fifteen
Million Dollars ($15,000,000) or, if less, the amount of the Revolving Credit
Loans loaned by the Lender to Borrower pursuant to the Agreement referred to
below, in lawful money of the United States of America and in immediately
available funds on the date(s) and in the manner provided in said Agreement and
with a final payment on the Revolving Credit Termination Date.  Borrower also
promises to pay interest on the unpaid principal balance hereof, for the period
such balance is outstanding, in like money, at the rates of interest as provided
in the Agreement described below, on the date(s) and in the manner provided in
said Agreement.
 
The date and amount of each Revolving Credit Loan made by the Lender to the
Borrower under the Agreement referred to below, maturity date and each payment
of principal thereof, shall be recorded by the Lender on its books.  The
Lender’s records shall be presumed to be accurate absent manifest error.
 
This is the Revolving Credit Note referred to in that certain Amended and
Restated Credit Facility Agreement (as amended, supplemented, or restated from
time to time, the “Agreement”) dated as of December 16, 2009, made among
Borrower and Lender, and evidences the Revolving Credit Loans made
thereunder.  All capitalized terms not defined herein shall have the meanings
given to them in the Agreement.
 
Borrower waives presentment, notice of dishonor, protest and any other notice or
formality with respect to this Revolving Credit Note.
 
This Revolving Credit Note shall be governed by the laws of the State of New
York.
 
This Revolving Credit Note evidences in part the obligations evidenced by, and
amends, restates, and replaces in its entirety the Revolving Credit Note made by
the Borrower in favor of the Lender dated May 30, 2008.
 

 
IEC ELECTRONICS CORP.
       
By:
 
       
Title:
  

 
64

--------------------------------------------------------------------------------


 
EXHIBIT C
FORM OF 2008 TERM LOAN NOTE
 
AMENDED AND RESTATED 2008 TERM LOAN NOTE
 
Original Principal Amount  - $1,700,000
Principal Amount As of Date of this Note - $718,322
December 16, 2009

 
IEC ELECTRONICS CORP. (“Borrower”), a corporation organized under the laws of
Delaware, for value received, hereby promises to pay to the order of
MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”) the principal sum of Six
Hundred Eighty-Nine Thousand Nine Hundred Eighty-Eight Dollars ($689,988), in
lawful money of the United States of America and in immediately available funds
in consecutive installments of principal on the first day of each month in the
amount of $28,334 each.  The entire unpaid principal amount of this Amended and
Restated 2008 Term Loan Note (“2008 Term Loan Note”) shall be due and payable on
the 2008 Term Loan Maturity Date.  Borrower also promises to pay interest on the
unpaid principal balance hereof, for the period such balance is outstanding, in
like money, at the rates of interest as provided in the Agreement described
below, on the date(s) and in the manner provided in said Agreement.
 
This is the 2008 Term Loan Note referred to in that certain Amended and Restated
Credit Facility Agreement (as amended, supplemented, and restated from time to
time, the “Agreement”) dated as of December 16, 2009, made among Borrower and
Lender, and evidences the 2008 Term Loan described therein.  All capitalized
terms not defined herein shall have the meanings given to them in the Agreement.
 
Borrower waives presentment, notice of dishonor, protest and any other notice or
formality with respect to this 2008 Term Loan Note.
 
This 2008 Term Loan Note shall be governed by the laws of the State of New York.
 
This 2008 Term Loan Note evidences in part the obligations evidenced by, and
amends, restates, and replaces in its entirety the Term Loan Note made by the
Borrower in favor of the Lender dated May 30, 2008.
 

 
IEC ELECTRONICS CORP.
       
By:
  
       
Title:
  

 
65

--------------------------------------------------------------------------------


 
EXHIBIT D
FORM OF ENERGY LOAN NOTE WITH RIDER
 
See attached
 
66

--------------------------------------------------------------------------------


 
EXHIBIT E
FORM OF EQUIPMENT LINE NOTE
 
EQUIPMENT LINE NOTE
 
$________________
_________________, 20__

 
IEC ELECTRONICS CORP. (“Borrower”), a corporation organized under the laws of
Delaware, for value received, hereby promises to pay to the order of
MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”) the principal sum of
__________________ Dollars ($_____________), in lawful money of the United
States of America and in immediately available funds in consecutive installments
of principal on the first day of each month in the amount of $__________
each.  The entire unpaid principal amount of the Equipment Line Loan evidenced
hereby shall be due and payable on the Revolving Credit Line Termination
Date.  Borrower also promises to pay interest on the unpaid principal balance
hereof, for the period such balance is outstanding, in like money, at the rates
of interest as provided in the Agreement described below, on the date(s) and in
the manner provided in said Agreement.  The initial interest rate hereunder
shall be [the LIBOR Rate for a LIBOR Interest Period of _______ months/the Fixed
Rate of ________% per annum.
 
This is an Equipment Line Note referred to in that certain Amended and Restated
Credit Facility Agreement (as amended from time to time, the “Agreement”) dated
as of December 16, 2009, made among Borrower and Lender, and evidences an
Equipment Line Loan made thereunder.  All capitalized terms not defined herein
shall have the meanings given to them in the Agreement.
 
Borrower waives presentment, notice of dishonor, protest and any other notice or
formality with respect to this Equipment Line Note.
 
This Equipment Line Note shall be governed by the laws of the State of New York.
 
[The Linked Deposit Program Rider attached to this Equipment Line Note is
incorporated herein by reference.]
 

 
IEC ELECTRONICS CORP.
       
By:
  
       
Title:
  

 
67

--------------------------------------------------------------------------------


 
EXHIBIT F
FORM OF LINKED DEPOSIT PROGRAM RIDER
 
LINKED DEPOSIT PROGRAM RIDER
 
THIS RIDER is made as _______________, 20___ by IEC ELECTRONICS CORP.
(“Borrower”) in favor of Manufacturers and Traders Trust Company (“Lender”) in
connection with and as an addendum to the Equipment Line Note dated on even date
herewith in the original principal amount of $_____________ (‘Note”).  Unless
otherwise defined herein, all capitalized terms used herein shall have the
meanings as set forth in the Note and the Agreement referenced therein.  To the
extent that the terms of this Rider are inconsistent with other terms in the
Note, the terms of this Rider shall control.
 
1.           Definitions.
 
“Adjusted Rate” shall mean on any given day the rate selected by the Borrower
pursuant to Section 5.1 of the Agreement as in effect on the Closing Date, or
any successor section thereto.
 
“Program Rate” shall mean the rate equal to _____ percentage points below the
initial Fixed Rate applicable to the Note.
 
“Reset Date” shall mean:
 
o 
Not Applicable (the Note is to mature without a Reset Date.)

 
 
o
the date _____ months from the date of the Note (which under no circumstances
shall be more than forty-eight (48) months from the date of this Note).

 
2.           Interest.  The unpaid principal of this Note shall earn interest
from and including the date the proceeds of this Note are disbursed, to, but not
including, the earlier of the Reset Date (if applicable) or the final maturity
date of the Note, at a rate per year (“Interest Rate”) which shall on each day
be the Program Rate; provided, however, the applicable Interest Rate prior to
the earlier of the Reset Date (if applicable) or the final maturity date of the
Note shall automatically and immediately (without further notice to Borrower) be
adjusted to the Adjusted Rate if (i) the Lender terminates its participation in
the Linked Deposit Program, (ii) the Linked Deposit Program is canceled or
otherwise terminated, (iii) Borrower’s right to participate in the Linked
Deposit Program is canceled, revoked or is otherwise not authorized, or (iv) all
requirements of the Linked Deposit Program have not been satisfied (as
determined by the Lender in its discretion) with respect to the Loan evidenced
by the Note.  Under any of the above scenarios, the Lender reserves the right to
charge Borrower for the amount of any interest that would have accrued, or other
amounts that would otherwise have been due to the Lender, if the Adjusted Rate
had been in effect from the date the proceeds of the Note were disbursed, and
the Lender will waive any applicable Prepayment Premium.
 
[From and including the Reset Date (if applicable), to, but not including the
date all amounts hereunder are paid in full, the applicable Interest Rate shall
be the Adjusted Rate.]
 
68

--------------------------------------------------------------------------------


 
3.           Recalculation of Principal and Interest Installments.  To the
extent (if at all) that the Note contemplates repayment by Borrower in
consecutive level installments of principal and interest over the term of the
Note until the Maturity Date, the amount of each installment of principal and
interest due and payable under the Note may be adjusted by the Lender at any
time to account for any change in the applicable Interest Rate as described
herein.  Absent manifest error, the Lender’s calculation of the adjustment and
determination of the ongoing installment amounts shall be conclusive of the
amounts due and payable by Borrower.  Any such adjustment may affect the amount
of the final installment of principal due at the final maturity date of the
Note.
 

 
IEC ELECTRONICS CORP.
       
By:
  
       
Title:
  

 
69

--------------------------------------------------------------------------------


 
EXHIBIT G
FORM OF GTC TERM LOAN NOTE
 
GTC TERM LOAN NOTE
 
$5,000,000
December 16, 2009

 
IEC ELECTRONICS CORP. (“Borrower”), a corporation organized under the laws of
Delaware, for value received, hereby promises to pay to the order of
MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”) the principal sum of Five
Million Dollars ($5,000,000), in lawful money of the United States of America
and in immediately available funds in consecutive installments of principal on
the first day of each month in the amount of $83,333 each.  The entire unpaid
principal amount of this GTC Term Loan Note (“GTC Term Loan Note”) shall be due
and payable on the GTC Term Loan Maturity Date.  Borrower also promises to pay
interest on the unpaid principal balance hereof, for the period such balance is
outstanding, in like money, at the rates of interest as provided in the
Agreement described below, on the date(s) and in the manner provided in said
Agreement.
 
This is the GTC Term Loan Note referred to in that certain Amended and Restated
Credit Facility Agreement (as amended, supplemented, and restated from time to
time, the “Agreement”) dated as of December 16, 2009, made among Borrower and
Lender, and evidences the GTC Term Loan described therein.  All capitalized
terms not defined herein shall have the meanings given to them in the Agreement.
 
Borrower waives presentment, notice of dishonor, protest and any other notice or
formality with respect to this GTC Term Loan Note.
 
This GTC Term Loan Note shall be governed by the laws of the State of New York.
 

 
IEC ELECTRONICS CORP.
       
By:
  
       
Title:
  

 
70

--------------------------------------------------------------------------------


 
EXHIBIT H
FORM OF MORTGAGE SECURED TERM LOAN NOTE
 
MORTGAGE SECURED TERM LOAN NOTE
 
$4,000,000
December 16, 2009

 
IEC ELECTRONICS CORP. (“Borrower”), a corporation organized under the laws of
Delaware, for value received, hereby promises to pay to the order of
MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”) the principal sum of Four
Million Dollars ($4,000,000), in lawful money of the United States of America
and in immediately available funds in consecutive installments of principal on
the first day of each month in the amount of $22,222 each.  The entire unpaid
principal amount of this Mortgage Secured Term Loan Note (“Mortgage Secured Term
Loan Note”) shall be due and payable on the Mortgage Secured Term Loan Maturity
Date.  Borrower also promises to pay interest on the unpaid principal balance
hereof, for the period such balance is outstanding, in like money, at the rates
of interest as provided in the Agreement described below, on the date(s) and in
the manner provided in said Agreement.
 
This is the Mortgage Secured Term Loan Note referred to in that certain Amended
and Restated Credit Facility Agreement (as amended, supplemented, and restated
from time to time, the “Agreement”) dated as of December 16, 2009, made among
Borrower and Lender, and evidences the Mortgage Secured Term Loan described
therein.  All capitalized terms not defined herein shall have the meanings given
to them in the Agreement.
 
Borrower waives presentment, notice of dishonor, protest and any other notice or
formality with respect to this Mortgage Secured Term Loan Note.
 
This Mortgage Secured Term Loan Note shall be governed by the laws of the State
of New York.
 

 
IEC ELECTRONICS CORP.
       
By:
  
       
Title:
  

 
71

--------------------------------------------------------------------------------


 
EXHIBIT G
FORM OF BORROWING BASE REPORT
 
See attached
 
72

--------------------------------------------------------------------------------


 
SCHEDULE 1.1(A)
SECURITY DOCUMENTS
 
Amended and Restated General Security Agreement
 
Negative Pledge Agreement
 
Amended and Restated Pledge Agreement
 
Trademark Security Agreement
 
Copyright Security Agreement
 
Mortgage
 
Assignment of Leases and Rents
 
Environmental Compliance and Indemnification Agreement
 
73

--------------------------------------------------------------------------------


 
SCHEDULE 9.1
CREDIT PARTIES; JURISDICTIONS
 
Credit Party Name
 
Jurisdiction of Formation
 
Jurisdictions of Qualification
         
IEC Electronics Corp.
 
Delaware
 
New York
         
IEC Electronics Wire and Cable, Inc.
 
New York
 
None
         
General Technology Corporation
 
New Mexico
 
California



74

--------------------------------------------------------------------------------


 
SCHEDULE 9.5
LITIGATION
 
None
 
75

--------------------------------------------------------------------------------


 
SCHEDULE 9.13
INTELLECTUAL PROPERTY
 
Registered Trademarks:
 
1.           “IEC”
Registration Number:  1646272
 
2.           IEC Logo
Registration Number:  1650337
 
Registered Copyrights:
 
1.           Type of Work: Text
Registration Number:  TXu000800909
Application Title:  The IEC UCW Menu System.
 
76

--------------------------------------------------------------------------------


 
SCHEDULE 9.15
SUBSIDIARIES AND AFFILIATES
 
Subsidiary Name
 
Jurisdiction of Formation
 
Jurisdictions of Qualification
         
IEC Electronics Wire and Cable, Inc.
 
New York
 
None
         
General Technology Corporation
 
New Mexico
 
California

 
77

--------------------------------------------------------------------------------


 
SCHEDULE 9.17
ERISA MATTERS
 
IEC Electronics Corp.:
 
IEC Electronics Corp. 401k Plan
 
Employee Profit Sharing Plan
 
2001 Stock Option and Incentive Plan, which covers employees of the Company and
the Subsidiaries
 
Management Incentive Plan
 
Cafeteria Plan (Medical/Dental/Flex Spending)
 
Long Term Disability Plan
 
Life Insurance Plan
 
IEC Electronics Wire and Cable, Inc.:
 
IEC Electronics Wire and Cable, Inc. 401k Profit Sharing Plan and Trust
 
IEC Electronics Wire and Cable, Inc. Section 125 Plan (Health/Dental)
 
IEC Electronics Wire and Cable, Inc. Life Insurance Plan
 
IEC Electronics Wire and Cable, Inc. Management Incentive Plan
 
78

--------------------------------------------------------------------------------


 
SCHEDULE 12.1
DEBT
 
$100,000 Bond held by Crane Fund for Widows and Children
 
79

--------------------------------------------------------------------------------


 